Exhibit 10.1

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT is made and entered into as of this 17th day of
March, 2012, to be effective as of 11:59 p.m. on March 31, 2012 (the “Effective
Time”), by and among inVentiv Health, Inc., a Delaware corporation
(“Purchaser”), Kforce Clinical Research, Inc., a Florida corporation (the
“Company”) and Kforce Inc., a Florida corporation (the “Seller”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in Section 1.1 hereof.

RECITALS

WHEREAS, the Company is engaged in the business of providing functional
outsourcing solutions for clinical research as well as contingent contract
staffing and permanent placement of clinical research personnel to
pharmaceutical and biotechnology companies (the “Business”);

WHEREAS, the Seller owns, in the aggregate, 100% of the issued and outstanding
shares of capital stock of the Company on a fully-diluted basis;

WHEREAS, the Seller desires to sell, and Purchaser desires to purchase, all of
the issued and outstanding shares (the “Shares”) of capital stock of the Company
on the terms and subject to the conditions set forth herein; and

WHEREAS, the Parties acknowledge that the Company utilizes, and has utilized,
certain assets of the Seller and its Affiliates in its operations (including,
e.g., computer hardware, computer software, real property and software
licenses), as well as services of the Seller and its Affiliates (including,
e.g., accounting, billing and receivables, finance, human resources, information
technology, legal, marketing, payroll, tax and treasury) that will not be
included in the transaction contemplated hereby or available following Closing,
except to the extent included in the Transition Services Agreement (as defined
below).

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“3-10(g) Information” means the information, schedules or footnotes satisfying
Item 3-10(g) of Regulation S-X promulgated under the Securities Act, assuming
Seller and all of its wholly-owned domestic Subsidiaries are guarantors of
registered debt securities and all non-domestic Subsidiaries and non-wholly
owned Subsidiaries of Seller are not guarantors of such debt securities, as
required for the applicable financial statements.

“409A Plans” is defined in Section 3.20(m).



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, any other Person which,
directly or indirectly, controls, is under common control with, or is controlled
by, such specified Person.

“Agreement” means this Agreement and the Disclosure Schedules hereto, as this
Agreement may be amended from time to time.

“Allocation Schedule” has the meaning set forth in Section 9.7.

“Arbitrator” has the meaning set forth in Section 2.3(c).

“Articles of Incorporation” means the Articles of Incorporation of the Company,
as filed with the Secretary of State of the State of Florida.

“Baseline Net Working Capital” is defined in Section 2.3(b).

“Benefit Plan” means any collective bargaining agreement, any Pension Plan or
any bonus, profit sharing, deferred compensation, incentive compensation,
performance, retirement, vacation or other paid-time-off, severance or
termination, disability, death benefit, employment, retention,
change-in-control, hospitalization, fringe benefit, medical, dental, vision,
stock purchase, stock option, phantom stock, equity compensation or other
material plan, program, policy, arrangement or Contract (whether or not subject
to the Laws of the United States) established, maintained, contributed to or
required to be established, maintained or contributed to by or on behalf of the
Seller, the Company or any of their Subsidiaries or ERISA Affiliates, in each
case, providing benefits to any current or former employee of the Company or any
of its Subsidiaries, and in each case whether written or oral, informal or
formal, subject to ERISA or not. The term “Benefit Plan” shall also include any
plan, program, policy, arrangement or Contract with respect to which the Company
or any of its Subsidiaries or any of their ERISA Affiliates may have liability
(including potential, secondary or contingent liability) under Title IV of ERISA
to any Person and including any liability by reason of any Person’s being or
having been an ERISA Affiliate.

“Business Auditors” is Deloitte & Touche LLP.

“Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a day
on which banking institutions located in Florida are permitted or required by
Law, executive order or decree of a Governmental Entity to remain closed.

“Bylaws” means the Bylaws of the Company.

“Carve-Out Financial Statements” is defined in Section 5.7(a).

“Change of Control” shall mean if: (i) any Person acquires directly or
indirectly the beneficial ownership of any voting security of the Seller and
immediately after such acquisition such Person is, directly or indirectly, the
beneficial owner of voting securities representing more than 50% of the total
voting power of all of the then-outstanding voting securities of the Seller, and
replaces the majority of the directors of the Seller with its own nominees; or
(ii) consummation of a merger, consolidation, recapitalization, or
reorganization of

 

- 2 -



--------------------------------------------------------------------------------

the Seller, other than any such transaction which would result in stockholders
or equity holders of the Seller immediately prior to such transaction owning at
least 50% or the outstanding securities of the surviving entity in such
transaction immediately following such transaction, with the voting power of
each such continuing holder relative to other such continuing holders not
substantially altered in the transaction.

“Closing” is defined in Section 7.1.

“Closing Date” is defined in Section 7.1.

“Closing Date Net Working Capital” is defined in Section 2.3(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the Recitals.

“Company Intellectual Property” means Company Owned Intellectual Property and
Company Non-Owned Intellectual Property.

“Company Non-Owned Intellectual Property” means all Intellectual Property that
is used or under development by, or licensed to, the Company and material to the
Business. For the avoidance of doubt, except as set forth in Section 3.15(a)(ii)
of the Disclosure Schedule, the Company Non-Owned Intellectual Property shall
not be conveyed to the Company or to the Purchaser as a result of the
transactions contemplated by this Agreement.

“Company Owned Intellectual Property” means all Intellectual Property that is
owned by the Company.

“Constitutive Documents” means the Articles of Incorporation and Bylaws.

“Contract” means any loan or credit agreement, bond, debenture, note, mortgage,
indenture, guarantee, lease or other contract, commitment, agreement,
instrument, obligation, undertaking, concession, franchise, license or legally
binding arrangement or legally binding understanding, whether written or oral.

“Controlled Group Liability” means any and all liabilities under (i) Title IV of
ERISA, (ii) Section 302 of ERISA, (iii) Sections 412 and 4971 of the Code,
(iv) the continuation coverage requirements of Section 601 et seq. of ERISA and
Section 4980B of the Code, (v) the portability and nondiscrimination
requirements of Section 701 et seq. of ERISA and Section 9801 et seq. of the
Code, and (vi) Section 4975 of the Code.

“Copyright” means any registered copyright (i) licensed from any third party
(other than “shrink-wrap” software), or (ii) assigned, registered or applied
for.

“Current Assets” means those current assets listed in Section 1.1(a) of the
Disclosure Schedule.

 

- 3 -



--------------------------------------------------------------------------------

“Current Liabilities” means those current liabilities listed in Section 1.1(b)
of the Disclosure Schedule, increased by the amount of any payroll Taxes payable
by the Company with respect to the items described in subsection (xiv) of the
definition of “Indebtedness” and decreased by the amount of any such items not
actually paid by the Company.

“Delivery Date” is defined in Section 2.3(a).

“Disclosure Schedule” means a schedule of exceptions to the representations and
warranties of the Company and the Seller set forth in Article III, delivered
contemporaneously with this Agreement.

“Disputed Matters” is defined in Section 2.3(c).

“Effective Time” shall have the meaning set forth in the preamble.

“Encumbrances” is defined in Section 3.5.

“Environment” means any and all environmental media, including, but not limited
to, ambient air, surface water, ground water, drinking water supply, land
surface, subsurface strata, wetlands or sediments.

“Environmental Law” means any and all federal, state, local or foreign statutes,
laws, codes, regulations, rules, orders, judgments, binding judicial decisions,
permits, writs, decrees, approvals, injunctions, ordinances and binding
directives pertaining to or relating to protection or restoration of the
Environment, pollution, health and safety, noise, radiation, or the manufacture,
generation, handling, storage, use, emission, discharge, release,
transportation, treatment, disposal or remediation of any Hazardous Material and
the health or safety of employees in the workplace environment with respect to
Hazardous Material, including the Clean Air Act, the Clean Water Act, the
Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation, and Liability Act, the Occupational Safety and Health
Act, the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, the Federal Insecticide, Fungicide, and Rodenticide Act, the
Safe Drinking Water Act, the Hazardous Materials Transportation Act and any
similar federal, state or local law, as each is in effect as of the date hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any Person which is (or at any relevant time was) a
member of a “controlled group of corporations” with, under “common control”
with, or a member of an “affiliate service group” with the Company as such terms
are defined in Section 414(b), (c), (m) or (o) of the Code.

“FDA” means the United States Food and Drug Administration.

“Financial Statements” are defined in Section 3.9(a).

“GAAP” means accounting principles generally accepted in the United States,
consistently applied.

 

- 4 -



--------------------------------------------------------------------------------

“Governmental Entity” means any nation, state, province, county, city or
political subdivision and any official, agency, arbitrator, authority, court,
department, commission, board, bureau, instrumentality or other governmental or
regulatory authority of any thereof, whether domestic or foreign.

“Hazardous Material” means, whether alone or in combination, whether solid,
liquid or gaseous: (i) any pollutant, contaminant, substance, chemical or
material that is listed, classified or regulated pursuant to any Environmental
Law; (ii) any petroleum, petroleum product, waste oil, crude oil and its
fractions, asbestos and asbestos-containing material, urea formaldehyde, nuclear
material, natural or synthetic gas, pesticide, or polychlorinated biphenyl;
(iii) any pollutant, contaminant, substance, material, chemical or waste that is
explosive or radioactive; or (iv) any hazardous chemical, pollutant,
contaminant, hazardous waste, toxic chemical, all as defined as hazardous under
any Environmental Law.

“Indebtedness” means, without duplication: (i) all indebtedness for borrowed
money, with respect to deposits or advances of any kind or for the deferred
purchase price of property or services (other than current trade liabilities
incurred in the Ordinary Course of Business and payable in accordance with
customary practices and not more than ninety (90) days past due); (ii) all
principal, interest, prepayment penalties and premiums and other obligations as
evidenced by bonds, debentures, notes or similar instruments; (iii) all
obligations upon which interest charges are customarily paid; (iv) all
obligations under conditional sale or other title retention agreements relating
to the purchase of property or assets; (v) all obligations issued or assumed as
the deferred purchase price of property or services; (vi) all indebtedness of
others secured by (or for which the holder of such indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien or other claim on
property, whether or not the obligations secured thereby have been assumed;
(vii) all guarantees of indebtedness of others; (viii) all capital lease
obligations; (ix) all obligations in respect of interest rate protection
agreements, foreign currency exchange agreements, caps or collar agreements or
other interest or exchange rate hedging arrangements either generally or under
specific contingencies; (x) all obligations as an account party in respect of
letters of credit and banker’s acceptances; (xi) all obligations consisting of
overdrafts (e.g., cash float reflected as a negative on the cash line);
(xii) all obligations for deferred compensation except for those obligations
listed in Section 1.1 of the Disclosure Schedule; (xiii) all obligations with
respect to performance bonuses for the year ended December 31, 2011; (xiv) all
retention, transaction, special, separation or similar bonuses with the
exception of retention incentives payable to certain clinical research
associates listed in Section 3.10 of the Disclosure Schedule; (xv) all
liabilities under any 401(k) plans and all other Benefit Plans except for those
liabilities listed in Section 1.1 of the Disclosure Schedule; and (xvi) all fees
arising from or relating to the procurement or transfer of information
technology licenses in connection with the separation of the Company and the
Business from Seller.

“Indemnification Deductible” is defined in Section 8.2(c).

“Indemnified Party” means either a Purchaser Indemnified Party or a Seller
Indemnified Party.

“Indemnifying Party” means either a Purchaser or a Company Indemnifying Party.

 

- 5 -



--------------------------------------------------------------------------------

“Intellectual Property” means any (i) Patents, (ii) Marks, (iii) Copyrights,
(iv) trade secrets, as defined in the Uniform Trade Secrets Act, including
confidential research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, methods, schematics,
technology, technical data, designs, drawings, flowcharts, block diagrams,
specifications, customer and supply lists, pricing and cost information, and
business and marketing plans and proposals, (v) software or computer programs,
(vi) licenses and agreements pursuant to which a Person has acquired rights in
or to any of the foregoing or licenses or agreements pursuant to which a Person
has licensed or transferred the right to use any of the foregoing, and
(vii) unregistered rights in copyright to print or electronic publications and
content.

“IRS” means the United States Internal Revenue Service.

“Judgment” means any judgment, order or decree of, or issued by, any
Governmental Entity.

“Knowledge” means, with respect to any matter in question, the actual knowledge
of Kristin Ellis, Randy Kehrmeyer, Peg Connelly, Kelly Bonn, Eleanore Doyle,
Jeff Hackman, William Josey and Beverly Miles, after reasonable inquiry. “Known”
is synonymous with “Knowledge.”

“Law” means any constitution, act, statute, law, ordinance, treaty, rule or
regulation of any Governmental Entity.

“Legal Proceeding” means any action, suit, proceeding, claim, arbitration or
investigation before any Governmental Entity or before any arbitrator or
mediator or similar party, or any investigation or review by any Governmental
Entity.

“Leased Property” is defined in Section 3.13.

“Licensed Intellectual Property” means all Company Intellectual Property that is
licensed to Seller, the Company, the Company’s Subsidiaries or some combination
of these entities.

“Lien” means any lien, pledge, claim, charge, mortgage, encumbrance or other
security interest of any kind, whether arising by Contract or by operation of
Law.

“Losses” means any liabilities or obligations (whether absolute or contingent,
liquidated or unliquidated, due or to become due, accrued or not accrued or
otherwise), losses, claims, damages, Taxes, deficiencies, Judgments,
assessments, fines, fees, penalties, expenses (including amounts paid in
settlement, interest, court costs, costs of investigators, fees and reasonable
expenses of attorneys, accountants, financial advisors, consultants and other
experts, and other expenses of litigation). Losses shall not include any
incidental or consequential damages, including, but not limited to, lost profits
or business opportunities or amounts with respect to which specific reserves
have been created on the Most Recent Balance Sheet.

“Mark” means any trademark, trade name, trade dress, service mark or domain
name.

 

- 6 -



--------------------------------------------------------------------------------

“Material Adverse Change” means any change, circumstance, development, state of
facts, event or effect (i) that has had or would reasonably be expected to have
a material adverse change or effect (taken alone or in the aggregate with any
other adverse change or effect) in or with respect to the business, properties,
assets, condition (financial or otherwise), liabilities (contingent or
otherwise), results of operations or future prospects of the Company or the
Business, or (ii) that would reasonably be expected to prevent or materially
impede, interfere with, hinder or delay the consummation by the Company or the
Seller of the transactions contemplated by this Agreement; provided that none of
the following shall be deemed to constitute, and none of the following shall be
taken into account in determining whether there has been or will be a Material
Adverse Change: (a) any change relating to the United States economy, financial
and securities markets or business conditions in general, so long as any impact
on the Business or the Company is not disproportionate; (b) national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the U.S., or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of the U.S.;
(c) changes in laws, rules, regulations, orders, or other binding directives
issued by any governmental entity; (d) the taking of any action contemplated by
this Agreement and the other agreements contemplated by this Agreement; (e) any
actual or threatened loss or diminution of a customer’s business, provided such
loss or diminution is not the result of, or does not constitute, any breach by
Seller of any representation, warranty or covenant included in this Agreement
without regard to the representation contained in Section 3.10(b); (f) any
actual or threatened loss of personnel engaged in the Business, provided such
loss is not the result of, or does not constitute, any breach by Seller of any
representation, warranty or covenant included in this Agreement without regard
to the representation contained in Section 3.10(b); and (g) any adverse change,
effect, event, occurrence, state of facts or development described in clause
(i) or (ii) above resulting from conditions generally affecting the industry in
which the Company participates.

“Material Contract” is defined in Section 3.14(a).

“Most Recent Balance Sheet” is defined in Section 3.9(a).

“Most Recent Balance Sheet Date” means December 31, 2011.

“Nonsolicitation Period” is defined in Section 5.5(b).

“Notice of Disagreement” is defined in Section 2.3(c).

“Offering Documents” is defined in Section 5.7(d)(i).

“Ordinary Course of Business” means any action taken if: (i) such action is
consistent with past practice including as to amount and frequency and is taken
in the course of normal day-to-day operations, and (ii) such action complies
with Law.

“Party” means a party to this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

“Patent” means any United States or foreign patent, any application for a United
States or foreign patent, or any continuation, continuation-in-part, division,
renewal, extension (including any supplemental protection certificate),
reexamination or reissue thereof.

“Pension Plan” means any “employee pension benefit plan,” as defined in
Section 3(2) of ERISA.

“Permit” means any federal, state or local, domestic or foreign, governmental
consent, approval, order, authorization, certificate, filing, notice, permit,
concession, registration, franchise, license or right.

“Permitted Liens” means the following, to the extent not securing Indebtedness:
(i) statutory Liens for Taxes not yet due or payable; (ii) Liens for assessments
and other governmental charges or Liens of landlords, carriers, warehousemen,
mechanics and repairmen incurred in the Ordinary Course of Business, in each
case for sums not yet due and payable or due but not delinquent or being
contested in good faith by appropriate proceedings; and (iii) Liens incurred in
the Ordinary Course of Business in connection with workers’ compensation,
unemployment insurance and other types of social security.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, Governmental Entity, unincorporated
organization or other entity.

“Pre-Closing Period” means all Taxable periods ending on or before the Closing
Date and the portion of all Taxable periods that includes (but does not end on)
the Closing Date.

“PTO” means the United States Patent and Trademark Office.

“Purchase Price” is defined in Section 2.2.

“Purchase Price Adjustment” is defined in Section 2.3(b).

“Purchaser” has the meaning set forth in the Recitals.

“Purchaser Indemnifiable Loss” is defined in Section 8.2(a).

“Purchaser Indemnified Party” is defined in Section 8.2(a).

“Purchaser Registration Statement” is defined in Section 5.7(b).

“Representatives” means, with respect to a Person, such Person’s legal,
financial, internal and independent accounting and other advisors and
representatives.

“Request” is defined in Section 5.7(a).

“SEC” is defined in Section 3.3(b).

“SEC Requirements” means the requirements for financial statements included in a
registration statement filed in connection with an offer or exchange of debt
securities on Form S-1 or Form S-4 (or any successor forms) under the Securities
Act in compliance with Regulation S-X and Regulation S-K promulgated under the
Securities Act.

 

- 8 -



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the Recitals.

“Seller 401(k) Plan” is defined in Section 5.4(c).

“Seller Indemnified Party” is defined in Section 8.3.

“Seller Taxes” means (a) any and all Taxes imposed on or assessed against the
Company for any Pre-Closing Period; (b) all Taxes of any member of an
affiliated, consolidated, combined or unitary group for any Pre-Closing Period
of which the Company (or any predecessor of any of the foregoing) is or was a
member on or prior to the Closing Date, including pursuant to Treasury
Regulations Section 1.1502-6 or any analogous or similar state, local, or
foreign law or regulation; (c) any Taxes resulting from a breach of the
representations and warranties set forth in Section 3.17 hereof or payable
pursuant to a covenant of the Seller set forth in this Agreement including,
without limitation, Section 9.6 hereof; and (d) any and all Taxes of any Person
(other than the Company) imposed on the Company as a transferee or successor, or
by contract the primary purpose of which is the sharing, allocation, or
indemnification of Taxes, which Taxes relate to an event or transaction
occurring on or before the Closing Date.

“Shares” has the meaning set forth in the Recitals.

“Straddle Period” is defined in Section 9.2.

“Subject Matter Area” is defined in Section 5.5(a).

“Subsidiary” means, with respect to any Person, another Person (i) of which
50.0% or more of any class of capital stock or other equity interest is owned or
controlled, directly or indirectly, by such first Person, or (ii) of which such
first Person is a general partner.

“Tax” or “Taxes” means United States, provincial, state, local, or foreign
income, gross receipts, sales, license, employment, payroll, excise, severance,
documentary, stamp, occupation, premium, windfall profits, environmental
(including, without limitation, taxes under Section 59A of the Code), highway
use, commercial rent, customs duties, capital stock, paid-up capital, franchise,
profits, withholding, social security (or similar), single business,
unemployment, disability, registration, ad valorem, real or immovable property,
personal or movable property, sales, use, transfer, value added, alternative or
add-on minimum, recordation, grantee/grantor, registration, privilege, goods and
services, estimated, net worth, transfer and recording taxes, charges, duties,
fees, levies or other assessments or fees imposed or required to be withheld by
the IRS or any other Taxing Governmental Entity, together with any interest,
penalties, fines, damage costs, or additional amounts attributable to, or
imposed upon, or with respect to, any such taxes, charges, duties, fees, levies,
other assessments or other governmental charges of any kind whatsoever (whether
payable directly or by withholding and whether or not requiring the filing of a
Tax Return), all estimated taxes, deficiency assessments, additions to tax,
penalties and interest whether disputed or not and shall include any liability
for such amounts as a result of (i) being a transferee or successor or member of
a combined, consolidated, unitary or affiliated group, or (ii) a contractual
obligation to indemnify any person or other entity.

 

- 9 -



--------------------------------------------------------------------------------

“Tax Return” means any return, declaration, report, claim for refund, or
information return other document (including related or supporting schedule
(including, without limitation, Schedule K-1), report, declaration, attachment,
statement or information) filed or required to be filed in connection with the
determination, assessment or collection of any Tax of any party or the
administration of any Laws, regulations or administrative requirements relating
to any Tax, including any amendment thereof.

“Third Party Claim” means any suit, proceeding, claim or demand by a Person
other than a Person from which indemnification may be sought under Article VIII.

“Transition Services Agreement” means the transition services agreement executed
as of the date hereof by and between the Purchaser and the Seller pursuant to
which the Seller will provide certain transition services to the Purchaser with
respect to the Company and the Business following the Closing.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1991.

ARTICLE II

PURCHASE AND SALE OF SHARES

2.1 Purchase and Sale of Shares. Upon the terms and conditions set forth in this
Agreement, the Seller hereby sells to Purchaser, and Purchaser hereby purchases
from the Seller, the Shares.

2.2 Purchase Price. The aggregate purchase price for the Shares is $50,000,000
(the “Purchase Price”), subject to adjustment pursuant to Section 2.3 below. On
the Closing Date, Purchaser will pay to Seller by wire transfer in immediately
available funds the Purchase Price less any Indebtedness that cannot be
satisfied as of the Closing and is listed on Section 7.2(a)(iii) of the
Disclosure Schedule; provided, however, that obligations described in subparts
(xii) (relating to deferred compensation) and (xvi) (relating to information
technology licenses) of the definition of Indebtedness will be paid by the
Seller post-Closing and will therefore not be subtracted from the Purchase Price
as determined under this Section 2.2.

2.3 Purchase Price Adjustment.

(a) Within forty-five (45) days of the Closing (the “Delivery Date”), Purchaser
shall deliver to the Seller a calculation as of the Closing Date, prepared in
accordance with GAAP, of the amount, if any, by which the Current Assets of the
Company exceed the Current Liabilities of the Company (“Closing Date Net Working
Capital”), provided that for purposes of such calculation, any item included in
the definition of “Indebtedness” shall be excluded from the calculation of
Current Liabilities. Prior to the Delivery Date, Seller shall make its
accounting personnel reasonably available to the Purchaser to facilitate
Purchaser’s calculation of the Closing Date Net Working Capital.

 

- 10 -



--------------------------------------------------------------------------------

(b) In the event Closing Date Net Working Capital is less than $5,000,000 (the
“Baseline Net Working Capital”), the Seller shall be required to refund to
Purchaser the amount by which the Baseline Net Working Capital exceeds Closing
Date Net Working Capital. In the event the Closing Date Net Working Capital is
more than the Baseline Net Working Capital, the Purchaser shall be required to
pay to the Seller the amount by which the Closing Date Net Working Capital
exceeds the Baseline Net Working Capital. Any amounts owed by the Seller to
Purchaser or by the Purchaser to Seller pursuant to this Section 2.3(b) shall be
due and payable within thirty (30) days of the Delivery Date, unless disputed in
accordance with Section 2.3(c). The adjustment to the Purchase Price provided
for in this Section is hereinafter referred to as the “Purchase Price
Adjustment.”

(c) The Seller shall have thirty (30) days from the Delivery Date to deliver a
written notice of disagreement to Purchaser (a “Notice of Disagreement”). During
such period, Purchaser shall make the books and accounting records relating to
the Business (including work papers) and appropriate accounting personnel
available to the Seller. Any such Notice of Disagreement shall specify in
reasonable detail the nature of any disagreement so asserted. If no Notice of
Disagreement is delivered within such thirty (30) day period, the Closing Date
Net Working Capital amount shall become final and binding upon the Parties.
Following delivery of a Notice of Disagreement, the Parties shall attempt to
resolve any differences which they may have with respect to any matter specified
in the Notice of Disagreement. If the Parties fail to reach a written agreement
with respect to all such matters within 30 days of the Notice of Disagreement,
then all such matters as specified in the Notice of Disagreement as to which
such written agreement has not been reached (the “Disputed Matters”) shall be
submitted to and reviewed by an arbitrator with experience in such matters (the
“Arbitrator”) from BDO Seidman or such other nationally recognized accounting
firm as Purchaser and the Seller shall mutually agree upon in writing in the
event BDO Seidman is unable or unwilling to serve in such capacity or if it is
engaged by either Party after the date of this Agreement. Any amounts related to
matters that are not Disputed Matters shall be paid as if no Notice of
Disagreement was delivered within five (5) days of the earlier to occur of
(i) delivery of a Notice of Disagreement by the Seller, and (ii) the Closing
Date Net Working Capital amount becoming final and binding on the Parties in
accordance with this Section 2.3(c). The Arbitrator shall act promptly (in no
event to exceed 30 days) to resolve all Disputed Matters and his or her decision
with respect to all Disputed Matters shall be final and binding upon the
Parties. The fees and expenses of the Arbitrator incurred in resolving the
Disputed Matters shall be borne (i) by the Seller in that proportion that the
amount Seller is not awarded bears to the aggregate amount contested by Seller,
and (ii) by Purchaser in that proportion that the amount Seller is awarded bears
to the aggregate amount contested by Seller and the Arbitrator shall make an
allocation of its fees and expenses consistent with the foregoing. For example,
if Purchaser submits a Disputed Matter to the Arbitrator with a value of
$100,000 and the Arbitrator awards $75,000 to Purchaser, Purchaser shall bear
25% of the Arbitrator’s fees and expenses and Seller shall bear 75% of the
Arbitrator’s fees and expenses. If a Notice of Disagreement is delivered, the
Purchase Price Adjustment for any adjustment required pursuant to this
Section 2.3(c) shall be paid by the Seller or Purchaser, respectively, by wire
transfer to a bank account designated by the Seller or Purchaser, as
appropriate, within five (5) days of final determination (whether the Notice of
Disagreement is resolved by the Parties’ mutual resolution or by the Arbitrator)
thereof in immediately available United States Dollars.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLER

Except as set forth in the Disclosure Schedule delivered by the Company to
Purchaser simultaneously with the execution of this Agreement, the Seller
represents and warrants to Purchaser for its reliance in the execution, delivery
and performance of this Agreement that all of the statements contained in this
Article III are true and correct as of the date of this Agreement (or, if made
as of a specified date, as of such date).

3.1 Organization and Standing. The Company: (a) is a corporation duly organized,
validly existing and with active status under the Laws of the State of Florida;
(b) has all requisite corporate power and authority to own its properties, carry
on its business as now being conducted and as contemplated by this Agreement;
and (c) is duly qualified or licensed to do business and is in good standing or
has active status in each jurisdiction in which the nature of its business or
the ownership, leasing or operation of its properties makes such qualification
or licensing necessary, which jurisdictions are listed in Section 3.1 of the
Disclosure Schedule, except to the extent that the failure to be so qualified or
licensed would not reasonably be expected to result in a Material Adverse
Change. The Company has made available to Purchaser complete and correct copies
of its Constitutive Documents, as amended, to date. The Company is not in
violation of any of the provisions of its Constitutive Documents.

3.2 Power and Authority; Binding Agreement. Each of the Company and the Seller
has all requisite corporate power and authority to execute and deliver this
Agreement, to consummate the transactions contemplated hereby and to perform its
obligations hereunder. The execution and delivery by the Company and the Seller
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of the
Company and the Seller and no other proceedings on the part of the Company or
the Seller are necessary to authorize this Agreement or consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Company and the Seller and, assuming due execution and delivery
by the other parties hereto, constitutes a valid and binding obligation of the
Company and the Seller, enforceable against each of them in accordance with its
terms, except as enforcement may be subject to or limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application affecting enforcement of creditors’ rights generally.

3.3 Noncontravention.

(a) Other than as set forth in Section 3.3(a) of the Disclosure Schedule, the
execution and delivery by the Company and the Seller of this Agreement, the
consummation of the transactions contemplated by this Agreement and the
compliance by the Company and the Seller with the provisions of this Agreement
do not and will not require any consent or other action by any Person under,
conflict with, or result in any violation or breach of, or default (with or
without notice or lapse of time or both) under, or result in, termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under, or result in the creation of any Lien in or upon any of the
properties or assets of the Company or the Seller under, or give rise to any
increased, additional, accelerated or guaranteed rights or entitlements under,
any provision of: (i) the Constitutive Documents or the Seller’s constitutive
documents, as

 

- 12 -



--------------------------------------------------------------------------------

applicable; (ii) any Indebtedness or Contract to which the Company or the Seller
is a party or bound by or its properties or assets are bound by or subject to or
otherwise under which the Company or the Seller has rights or benefits other
than the Indebtedness that will be repaid at Closing; or (iii) any (A) Law, or
(B) Judgment, in each case, applicable to the Company or the Seller, its
properties or assets. Notwithstanding the previous sentence, any such conflicts,
violations, breaches, defaults, terminations, cancellations, accelerations,
rights, entitlements, aggregate Losses or Liens that have not given rise to, or
would not reasonably be anticipated to give rise to, an event constituting a
Material Adverse Change shall not be considered a breach of this Section 3.3(a).

(b) Other than the required filings with the Securities and Exchange Commission
(the “SEC”) and under the Hart–Scott–Rodino Antitrust Improvements Act of 1976
(the “HSR”), to the Seller’s Knowledge, no consent, approval, order or
authorization of, registration, declaration or filing with, or notice to, any
Governmental Entity is required by or with respect to the Company or the Seller
in connection with the execution and delivery by the Company or the Seller of
this Agreement, the consummation by the Company or the Seller of the
transactions contemplated hereby or the compliance by the Company and the Seller
with the provisions of this Agreement, except for such consents, approvals,
orders, authorizations, registrations, declarations, filings and notices, the
failure of which to be obtained or made individually or in the aggregate would
not impair in any material respect the ability of the Company or the Seller to
perform its obligations under this Agreement and will not result in a Material
Adverse Change.

3.4 Compliance with Laws.

(a) Other than as set forth in Section 3.4(a) of the Disclosure Schedule, the
Company is and has been in material compliance with all applicable Laws and
Judgments of any Governmental Entity applicable to its businesses or operations.
The Company has not received a written notice or other written communication
(or, to the Knowledge of the Seller, any oral notice or other communication)
that is currently pending alleging a possible violation by the Company of any
applicable Law or Judgment of any Governmental Entity applicable to the
Company’s businesses or operations.

(b) Other than as set forth in Section 3.4(b) of the Disclosure Schedule, since
January 1, 2009:

(i) the Company has not received an FDA Form 483 or FDA Warning or Untitled
Letter or similar correspondence from the United States Department of Health and
Human Services (or the foreign equivalents thereof);

(ii) the Company has not been advised of any qui tam lawsuits or governmental
investigations relating to Good Clinical Practices or data privacy law
violations;

(iii) the Company has not been subject to any investigation, litigation or
settlement alleging or involving violations of the Anti-Kickback Statute, the
False Claims Act, or similar state statutes;

 

- 13 -



--------------------------------------------------------------------------------

(iv) no penalty, fine or other sanction has been assessed against the Company by
any Governmental Entity as would reasonably be expected to be, individually or
in the aggregate, material to the Company;

(v) neither the Company nor any of its employees has been debarred or excluded
by, or is subject to debarment or exclusion by, any Governmental Entity or has
otherwise been disqualified or suspended by any Governmental Entity from
performing scientific or clinical investigations or submitting or assisting in
the submission of any drug or medical device application; and

(vi) the Company has maintained, in connection with the Company’s functional
outsourcing solutions operations, operating practices adequate to ensure
material compliance with the lawful requirements of clinical trials.

3.5 Title to Shares. The Seller has good and marketable title to the Shares,
free and clear of all restrictions, Liens, voting trusts, stockholder
agreements, proxies, agreements, arrangements and encumbrances of any kind
whatsoever (collectively, “Encumbrances”). As of the Closing, the Seller has
transferred good and marketable title to the Shares to Purchaser free and clear
of all Encumbrances.

3.6 Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of 10,000 shares of common stock, $0.01 par value per share, of
which 100 shares are issued and outstanding. All of the issued and outstanding
Shares have been duly authorized, are validly issued, fully paid and
nonassessable, and are held of record and beneficially by the Seller. As of the
date hereof, the Shares are, and as of the Closing Date will be, all of the
issued and outstanding capital stock of the Company. The rights, preferences and
privileges of the Shares are as set forth in the Articles of Incorporation.
There are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other Contracts or
commitments that could require the Company to issue, sell, or otherwise cause to
become outstanding any of its capital stock. There are no outstanding or
authorized stock appreciation, phantom stock, profit participation, or similar
rights with respect to the Company. There are no voting trusts, proxies,
stockholder agreements or other agreements or understandings with respect to the
voting of the capital stock of the Company.

3.7 Subsidiaries. The Company has no Subsidiaries other than those listed on
Section 3.7(a) of the Disclosure Schedule. The Company does not own or hold the
right to acquire any shares of stock or any other security or interest, directly
or indirectly, of or in any Person. Each of the Subsidiaries: (a) is a
corporation or a limited liability company duly organized, validly existing with
active status under the Laws of the State of Florida; (b) has all requisite
corporate or company power and authority to own its properties, carry on its
business as now being conducted; and (c) is duly qualified or licensed to do
business and is in good standing or has active status in each jurisdiction in
which the nature of its business or the ownership, leasing or operation of its
properties makes such qualification or licensing necessary, which jurisdictions
are listed in Section 3.7(b) of the Disclosure Schedule, except to the extent
that the failure to be so qualified or licensed would not reasonably be expected
to result in a Material Adverse Change.

 

- 14 -



--------------------------------------------------------------------------------

3.8 Permits. The Company validly holds and has in full force and effect, or has
taken appropriate steps to obtain or renew, all material Permits necessary for
it to own, lease or operate its properties and assets and to carry on its
business as now conducted. The Company is in compliance in all material respects
with the terms and conditions of all such Permits and there has occurred no
material default (with or without notice or lapse of time or both) or material
violation of, or under, or event giving to any other Person any right of
termination, amendment or cancellation of, any such Permit. None of such Permits
will be subject to suspension, modification, revocation or nonrenewal as a
result of the consummation of the transactions contemplated hereby or the
execution and delivery of this Agreement, except where such suspension,
modification, revocation or nonrenewal would not result in a Material Adverse
Change. No proceeding is pending or, to the Seller’s Knowledge, threatened,
seeking the revocation or limitation of any Permit. Section 3.8 of the
Disclosure Schedule lists each Permit of a material nature issued or granted to
or held by the Company. All of the Permits listed on Section 3.8 of the
Disclosure Schedule are held in the name of the Company, and none are held in
the name of any Company employee or agent or otherwise on behalf of the Company.

3.9 Financial Statements.

(a) Section 3.9(a) of the Disclosure Schedule sets forth the unaudited balance
sheet of the Company as of December 31, 2011 (the “Most Recent Balance Sheet”)
and December 31, 2010, together with the related statements of income for the
twelve months ended December 31, 2011 and December 31, 2010 (collectively, the
“Financial Statements”). The Financial Statements: (i) are consistent with the
books and records of the Company and Seller; (ii) have been prepared in
accordance with GAAP; and (iii) present fairly the financial condition and
results of operations of the Company as of the respective dates thereof and for
the periods referred to therein in all material respects.

(b) All accounts receivable of the Company, whether reflected on the Most Recent
Balance Sheet or otherwise, are bona fide claims of the Company and arose from
valid transactions in the Ordinary Course of Business. The Company has received
no written (or, to the Seller’s Knowledge, other) notice or other indication and
the Seller has no Knowledge that any of the Company’s accounts receivable will
not be collectible in full, net of any reserves shown on the Most Recent Balance
Sheet.

(c) All accounts payable of the Company, whether reflected on the Most Recent
Balance Sheet or otherwise, are bona fide claims against the Company and arose
from valid transactions in the Ordinary Course of Business.

(d) The Seller maintains and since January 1, 2009, has maintained, such
internal controls, practices and procedures with respect to financial,
bookkeeping and accounting matters as are reasonable and would not preclude the
preparation, in accordance with GAAP, of an audited balance sheet of the Company
as of each of December 31, 2009, 2010 and 2011, together with the related
statement of income, for the twelve months ended as of each of December 31,
2009, 2010 and 2011.

 

- 15 -



--------------------------------------------------------------------------------

3.10 Absence of Changes or Events. Except as set forth in Section 3.10 of the
Disclosure Schedule, since December 31, 2011:

(a) The Company has conducted its business only in the Ordinary Course of
Business;

(b) There has occurred no Material Adverse Change, nor, to the Seller’s
Knowledge, any change, circumstance, development, state of facts, event or
effect that would reasonably be expected to result in a Material Adverse Change;

(c) The Company has not: (i) amended its Constitutive Documents; (ii) issued,
sold, transferred, pledged, disposed of or encumbered any of its capital stock
or any commitments or rights of any kind to acquire any of its capital stock;
(iii) purchased or otherwise acquired directly or indirectly any of its capital
stock, or any instrument or security which consists of or includes a right to
acquire such capital stock; or (iv) declared or paid any dividends or
distributions on or with respect to its capital stock;

(d) The Company has not adopted a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring or other reorganization of the
Company;

(e) The Company has not changed in any material respect any of the accounting
policies or methods used by it;

(f) The Company has not incurred loss of, or damage to, its tangible personal
property assets in excess of $100,000 individually or $150,000 in the aggregate
whether as a result of any natural disaster, labor trouble, accident, other
casualty or otherwise;

(g) The Company has not mortgaged, pledged or subjected to any Lien (other than
Permitted Liens), any of its assets;

(h) The Company has not sold, exchanged, transferred or otherwise disposed of
any of its assets, except in the Ordinary Course of Business;

(i) The Company has not canceled any debts or claims, except in the Ordinary
Course of Business;

(j) The Company has not reserved for or written down the value of any assets or
written off as uncollectible any accounts receivable, except in the Ordinary
Course of Business and none of which, individually or in the aggregate, would
result in a Material Adverse Change;

(k) The Company has not made, or committed to make, any capital expenditures in
excess of $50,000 individually or $100,000 in the aggregate;

(l) There has not been any labor dispute or disturbance materially adversely
affecting the business operations, prospects or financial condition of the
Company, including the filing of any petition or charge of unfair labor practice
with any Governmental Entity, efforts to effect a union representation election,
actual or threatened employee strike, work stoppage or slowdown;

 

- 16 -



--------------------------------------------------------------------------------

(m) There has not been any employment, severance, termination, retention, change
of control or similar agreements or arrangements entered into or modified by the
Company or any of its Subsidiaries related to any employee, or any bonuses,
salary increases, severance or termination pay made or granted by the Company or
any of its Subsidiaries to any employee or other increase in the compensation or
benefits provided to any current or former employee of the Company or any of its
Subsidiaries, except for salary, compensation or benefit increases or bonuses
granted in the Ordinary Course of Business to employees and disclosed in
Section 3.10(m) of the Disclosure Schedule;

(n) The Company has not adopted, amended or modified any Benefit Plan;

(o) The Company has not entered into, modified or terminated any Material
Contract or waived any material rights under any Material Contract other than in
the Ordinary Course of Business;

(p) There has not been any loan or advance of money or other property by the
Company to any employee other than business travel advances, use of a Company
credit card in the Ordinary Course of Business or any loans which may have been
satisfied prior to the date hereof;

(q) The Company has maintained its books and records in accordance with GAAP;
and

(r) The Company has not made any agreement to do any of the foregoing, other
than negotiations with Purchaser and its Representatives regarding the
transactions contemplated by this Agreement.

3.11 Undisclosed Liabilities. Except as set forth in Section 3.11 of the
Disclosure Schedule, the Company does not have any liabilities, obligations or
commitments of any nature (whether known or unknown, absolute, accrued,
contingent, liquidated or otherwise), except: (i) liabilities, obligations or
commitments which are appropriately reflected or reserved against in the Most
Recent Balance Sheet; (ii) liabilities, obligations or commitments which have
been incurred in the Ordinary Course of Business since the Most Recent Balance
Sheet Date; or (iii) liabilities, obligations or commitments disclosed in the
Disclosure Schedule.

3.12 Assets other than Real Property.

(a) Section 3.12(a) of the Disclosure Schedule sets forth a list of each
tangible personal property asset owned or leased by the Company and that is
material to the Company’s business, specifying for each asset whether such asset
is owned or leased. The Company is the true and lawful owner or lessee of and
has good and valid title to, or a valid leasehold interest in, all personal
property (tangible or intangible) reflected on the Most Recent Balance Sheet or
thereafter acquired, except inventory that has been sold or otherwise disposed
of in the Ordinary Course of Business since the Most Recent Balance Sheet Date
and not in violation of this Agreement, in each case, free and clear of all
Liens (other than Permitted Liens).

(b) Except as set forth in Section 3.12(b) of the Disclosure Schedule, all
material tangible personal property of the Company is located at the offices of
the Company at 1001 East Palm Avenue, Tampa, Florida 33605. Except as set forth
in Section 3.12(b) of the Disclosure Schedule, all material personal property of
the Company is free from material defects Known to the Seller and is in good
working order, ordinary wear and tear excepted.

 

- 17 -



--------------------------------------------------------------------------------

3.13 Real Property. The Company owns no real property. Section 3.13 of the
Disclosure Schedule lists all real property and interests in real property
leased by or to the Company (each, a “Leased Property”). The Company has
delivered to Purchaser complete and accurate copies of all such leases,
including any subleases, and any operating agreements relating thereto. With
respect to each Leased Property, except as set forth in Section 3.13 of the
Disclosure Schedule: (i) the Company has good and valid title to the leasehold
estate relating thereto, free and clear of all Liens (other than Permitted Liens
and Liens which would not reasonably be expected to materially impair the
current uses or the occupancy by the Company of such Leased Property), leases,
assignments, subleases, easements, covenants, rights of way and other similar
restrictions of any nature whatsoever, other than those identified in the leases
and operating agreements provided to Purchaser and other matters which would not
reasonably be expected to materially impair the current uses or the occupancy by
the Company of such Leased Property; (ii) the lease relating to such Leased
Property is in writing and is legal, valid, binding, in full force and effect
and enforceable in accordance with its terms; (iii) the lease relating to such
Leased Property will, immediately following the Closing Date, continue to be
legal, valid, binding, in full force and effect and enforceable in accordance
with its terms as in effect on the date hereof; (iv) the Company is not and, to
the Knowledge of the Seller, no other party to the lease relating to such Leased
Property is, in breach or violation of, or in default under, such lease; (v) all
facilities included in such Leased Property are supplied with utilities and
other services adequate for the operation of such facilities in the manner
currently used by the Company; (vi) all rents and additional rents due and
payable through the Closing Date on the lease relating to such Leased Property
have been paid; (vii) to the Knowledge of the Seller, the current use by the
Company of the facilities located on such Leased Property does not violate any
local zoning or similar land use requirement or other Law in any material
respect; and (viii) all necessary third party consents, approvals, filings and
registrations required to be obtained by the Company with respect to such leases
in connection with the transactions contemplated by this Agreement or otherwise,
have been made or obtained.

3.14 Contracts.

(a) Section 3.14(a) of the Disclosure Schedule lists the following Contracts to
which the Company is a party or by which it is bound (each such Contract,
whether or not set forth in such section of the Disclosure Schedule, a “Material
Contract”):

(i) Employment, independent contractor or consulting Contract, or any employee
collective bargaining agreement or other Contract with any labor union or any
employee of the Company or any of its Subsidiaries or relating to the Business;

(ii) Contract not to compete or otherwise restricting the development,
manufacture, marketing, distribution or sale of any products or services by the
Company or relating to the Business;

 

- 18 -



--------------------------------------------------------------------------------

(iii) Contract, other than customer Contracts, containing any “non-solicitation”
or “no-hire” provision that restricts the Company or its conduct of the Business
in any manner;

(iv) Contract containing any provision that purports to apply to or restrict the
Company from engaging in any line of business, either directly or through any
other conduct of the Business, anywhere in the world;

(v) Contract between the Company and the Seller or any Affiliate of the Seller
(other than the Company);

(vi) Lease, sublease or similar Contract with any Person under which the Company
is a lessor or sublessor of, or makes available for use to any Person (other
than the Company), (A) any Leased Property, or (B) any portion of any premises
otherwise occupied by the Company;

(vii) Lease or similar Contract with any Person under which (A) the Company is
lessee of, or holds or uses, any machinery, equipment, vehicle or other tangible
personal property owned by any Person (other than any Contracts that
individually do not involve the payment by or to the Company of more than
$100,000 in any twelve-month period), or (B) the Company is a lessor or
sublessor of, or makes available for use by any Person, any tangible personal
property owned or leased by the Company (other than any Contracts that
individually do not involve the payment by or to the Company of more than
$100,000 in any twelve-month period);

(viii) Contract relating to the Business: (A) calling for performance over a
period of more than one (1) year, other than a customer Contract;
(B) (i) requiring or otherwise involving payment by or on behalf of, or to the
Company of more than $200,000 in the twelve month period ending with the
February 2012 accounting month; (ii) that by its stated terms requires or
otherwise involves payment by or on behalf of, or to the Company of more than
$200,000 in the next twelve months; or (iii) pursuant to which the Seller has
concluded in its good faith judgment payment of more than $200,000 could be made
by or on behalf of, or to the Company in the next twelve months, provided that,
Purchaser acknowledges that there can be no assurance of future payment by, on
behalf of, or to the Company in any particular amount; (C) in which the Company
has granted “most favored nation” pricing provisions or marketing rights
relating to any products or territory; or (D) in which the Company has agreed to
purchase or sell a minimum quantity of goods or services or has agreed to
purchase or sell goods or services exclusively from a certain party;

(ix) Contract for the disposition of any assets or business of the Company
(other than sales of inventory in the Ordinary Course of Business) or any
agreement for the acquisition, directly or indirectly, of the assets or business
of any other Person;

(x) Contract for any joint venture or partnership relating to the Business;

(xi) Contract granting a third party any license to any Company Intellectual
Property, or pursuant to which the Company has been granted by a third party any
license to any Intellectual Property other than “off the shelf” or other
standard widely commercially available software products, or any other license,
option or other Contract relating in whole or in part to Company Intellectual
Property or the Intellectual Property of any other Person;

 

- 19 -



--------------------------------------------------------------------------------

(xii) Contract (other than trade debt incurred in the Ordinary Course of
Business) under which the Company has borrowed any money from, or issued any
note, bond, debenture or other evidence of Indebtedness to, any Person;

(xiii) Contract (including so called “take or pay” or “keep well” agreements)
under which (A) any Person has directly or indirectly guaranteed Indebtedness,
liabilities or obligations of the Company, or (B) the Company has directly or
indirectly guaranteed Indebtedness, liabilities or obligations of any Person (in
each case other than endorsements for the purpose of collection in the Ordinary
Course of Business);

(xiv) Contract (other than trade debt incurred in the Ordinary Course of
Business) under which the Company has, directly or indirectly, made any advance,
loan, extension of credit or capital contribution to, or other investment in,
any Person;

(xv) Mortgage or other Lien upon any Leased Property, other than Permitted Liens
and Liens which would not materially impair the current uses or the occupancy by
the Company of such Leased Property;

(xvi) Contract providing for indemnification of any Person by the Company;

(xvii) Contract, other than customer Contracts and Contracts between the Company
or any of its Subsidiaries and their respective employees, providing that the
Company or any employee of the Company or any of its Subsidiaries maintains the
confidentiality of any information, or providing for any Person to maintain the
confidentiality of any information material to the Company or the Business;

(xviii) Contract involving a research or development collaboration or similar
arrangement;

(xix) Contract granting any third party a security interest in any of the
Company’s assets;

(xx) Contract with or involving the provision of goods or services to any
Governmental Entity; and

(xxi) Contract giving any party the right to renegotiate or require a reduction
in price or refund of payments previously made in connection with the business
of the Company.

 

- 20 -



--------------------------------------------------------------------------------

(b) Each Contract is in full force and effect, and is legal, valid, binding and
enforceable in accordance with its terms. True and complete copies of each
Material Contract (and a written summary of the terms of any oral Material
Contracts) have been delivered to Purchaser or will be delivered by the Closing.
Except as set forth in Section 3.14(b) of the Disclosure Schedule, there is no
material default, material violation or material breach under any Contract by
the Company or, to the Seller’s Knowledge, by any other party thereto, and no
event has occurred or condition exists that with the lapse of time or the giving
of notice or both would constitute a material default, material violation or
material breach thereunder by the Company or, to the Seller’s Knowledge, any
other party thereto. The Company and each of its employees is and has been in
material compliance with all material policies, procedures and protocols
maintained by each customer under a Material Contract. Except as set forth in
Section 3.14(b) of the Disclosure Schedule, no notice, waiver, consent or
approval is required (or the lack of which would give rise to a right of
termination, cancellation or acceleration of, or entitle any party to
accelerate, whether after the giving of notice or lapse of time or both, any
obligation under any Material Contract) under or relating to any Material
Contract in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby. Except as
set forth on Section 3.14(b) of the Disclosure Schedule, neither the Company nor
the Seller has received from any counterparties to any Material Contract:
(i) any notice of any breach or default or any notice that any such party
intends to terminate, cancel or not renew any Material Contract; (ii) any claim
for damages or indemnification and, to the Knowledge of Seller, no fact or
circumstances exists which could reasonably be expected to form the basis for a
claim for damages or indemnification; or (iii) solely with respect to any of the
Material Contracts listed under Section 3.14(a)(viii)(B) and Contracts with the
ten (10) largest suppliers providing products or services to the Company during
the fiscal year ended December 31, 2011, any notice that such party intends to
substantially alter (including as a result of any material reduction in the rate
or amount of sales or purchases or material increase in the prices charged or
paid, as the case may be) any such Material Contract; except, with respect to
(i) and (ii), as would not reasonably be expected, individually or in the
aggregate, to be material to the business of the Company taken as a whole.

3.15 Intellectual Property.

(a) Section 3.15(a) of the Disclosure Schedule sets forth a true and complete
list of the Company Intellectual Property indicating: (i) the Company Owned
Intellectual Property and (ii) the general categories of Company Non-Owned
Intellectual Property and those items within each of these categories that are
significant to the Business as now being operated.

(b) Except as set forth in Section 3.15(b) of the Disclosure Schedule: (i) the
Company owns all Company Owned Intellectual Property free and clear of all
Liens; (ii) either the Company or one of its Affiliates has valid licenses to
use, free and clear of all Liens, all Company Non-Owned Intellectual Property;
(ii) there are no claims or demands asserted in writing by any other Person
pertaining to any Company Intellectual Property; and (iii) no proceeding has
been instituted, or is pending or, to the Knowledge of the Seller, threatened,
which challenges the validity or enforceability of, or the Company’s rights in
or ownership of, or alleges any infringement in respect of, the Company
Intellectual Property.

(c) Except as set forth in Section 3.15(c) of the Disclosure Schedule, all
Company Owned Intellectual Property has been properly assigned to the Company,
to the extent such assignment is legally required to establish the Company’s
ownership thereof.

 

- 21 -



--------------------------------------------------------------------------------

(d) Except as set forth in Section 3.15(d) of the Disclosure Schedule, the
Company does not pay or receive any royalty to or from anyone with respect to
any Company Intellectual Property, nor has the Company granted a license to
anyone to use any Company Intellectual Property.

(e) Except as set forth in Section 3.15(e) of the Disclosure Schedule: (i) all
rights of the Company in and to Company Owned Intellectual Property will be
unaffected by the transactions contemplated hereby and (ii) while the Transition
Services Agreement is in effect, the use of the Company Non-Owned Intellectual
Property will be unaffected by the transactions contemplated hereby.

(f) Except as set forth in Section 3.15(f) of the Disclosure Schedule, the
Company is not subject to any Judgment with respect to, nor has it entered into
or is it a party to any Contract which restricts or impairs the Company’s use
of, any Company Intellectual Property.

(g) Except as set forth in Section 3.15(g) of the Disclosure Schedule, the
Company has not entered into any consent, indemnification, forbearance to sue or
settlement agreement with respect to Intellectual Property.

(h) The Company Intellectual Property does not infringe upon the rights of any
Person. Except as set forth in Section 3.15(h) of the Disclosure Schedule to the
Seller’s Knowledge, no third party has infringed upon or misappropriated any
Company Intellectual Property.

(i) Except as set forth in Section 3.15(i) of the Disclosure Schedule, the
Company has obtained work-for-hire agreements and Intellectual Property
assignments from all employees and contractors of the Company and its
Subsidiaries necessary to establish and preserve, for the benefit of the Company
and its Subsidiaries, any Company Intellectual Property and exercises reasonable
care with respect to the dissemination of any Company Intellectual Property.

3.16 Litigation. Except as set forth in Section 3.16 of the Disclosure Schedule:

(a) there is no Legal Proceeding that is pending (or, to the Seller’s Knowledge,
threatened) against the Company;

(b) the Company is not operating under and is not subject to any Judgment, writ,
injunction or award of any Governmental Entity, court, judge, justice,
magistrate, or arbitrator, including any bankruptcy court or judge;

(c) there are no unsatisfied Judgments outstanding against the Company; and

(d) there is no Legal Proceeding pending or, to the Knowledge of the Seller,
threatened against the Seller that seeks to enjoin or obtain damages in respect
of the consummation of the transactions contemplated by this Agreement or that
questions the validity of this Agreement, or any action taken or to be taken by
the Seller in connection with the consummation of the transactions contemplated
hereby.

 

- 22 -



--------------------------------------------------------------------------------

3.17 Taxes.

(a) All Tax Returns required to be filed by, or including, the Company and/or
its Subsidiaries have been or will be timely filed and all Taxes owed by the
Company and/or its Subsidiaries (whether or not shown on any Tax Return) have
been or will be timely paid. The Company, its Subsidiaries and/or any Person
that files Tax Returns which include the Company and/or any of its Subsidiaries
are not delinquent in the payment of any Taxes with respect to such Tax Returns.

(b) All Tax Returns filed by, or including, the Company and/or any of its
Subsidiaries are true, correct and complete in all respects and were prepared in
compliance with all applicable Laws and regulations. The charges, accruals and
reserves for current Taxes with respect to the Company and its Subsidiaries
reflected on both the Most Recent Balance Sheet and the Interim Balance Sheet
are adequate to cover all Tax liabilities payable or anticipated to be payable
in respect of all periods or portions thereof ending on or before the date
hereof. The Company and its Subsidiaries will have no aggregate liabilities for
Taxes in excess of the charges, accruals and reserves reflected on both the Most
Recent Balance Sheet and the Interim Balance Sheet.

(c) Section 3.17(c) of the Disclosure Schedule lists all federal, state, local,
and foreign income Tax Returns filed with respect to the Company and/or its
Subsidiaries since December 31, 2010, including all income Tax Returns filed on
a consolidated, combined or unitary basis, noting the applicable periods for
which assessment under applicable Laws, after giving effect to agreements,
extensions, or waivers, has not expired, and noting all such agreements,
extensions, or waivers, if any. There are no actions, suits, proceedings,
audits, investigations or claims now proposed or pending against the Company
and/or any of its Subsidiaries, or any Person that files Tax Returns which
include the Company and/or any of its Subsidiaries, concerning the Tax liability
of the Company and/or any of its Subsidiaries. No deficiencies for any Taxes of
the Company and/or any of its Subsidiaries have been proposed in writing,
asserted or assessed (tentatively or definitively), or, to the Knowledge of the
Seller, are threatened, by any Taxing Governmental Entity.

(d) Except as set forth in Section 3.17(d) of the Disclosure Schedule, none of
Seller, the Company or any of its Subsidiaries has requested any extension of
time within which to file any Tax Return with respect to the Company and/or any
of its Subsidiaries, which Tax Return has not yet been filed (other than an
income Tax Return for calendar year 2011). Except as set forth in
Section 3.17(d) of the Disclosure Schedule, none of the Seller (solely with
respect to the Company and/or its Subsidiaries), the Company or any of its
Subsidiaries has, within the last seven (7) years, paid or become liable to pay
any material penalty, fine, surcharge or interest relating to Tax.

(e) There are no Liens with respect to Taxes upon any of the properties or
assets, real or personal, tangible or intangible of the Company and/or any of
its Subsidiaries (other than for Taxes not yet due and payable).

(f) The Company and its Subsidiaries have withheld and paid all Taxes required
by Law to have been withheld and paid and have complied in all respects with all
rules and regulations relating to the withholding or remittance of Taxes
(including, without limitation, employee related Taxes).

 

- 23 -



--------------------------------------------------------------------------------

(g) Neither the Company nor any of its Subsidiaries is a party to any Contract
that, individually or collectively, would give rise to any payment (whether in
cash or property) that would not be deductible pursuant to Sections 162(a)(1),
162(m), 162(n) or 280G of the Code.

(h) Except as set forth in Section 3.17(h) of the Disclosure Schedule, neither
the Company nor any of its Subsidiaries will be required to recognize for income
Tax purposes in a Taxable year beginning on or after the Closing Date any amount
of income or gain which it would have been required to recognize under the
accrual method of accounting in a Taxable period ending on or before the close
of business on the Closing Date as a result of the installment method of
accounting, the completed contract method of accounting, the cash method of
accounting or a change in method of accounting.

(i) Neither the Company nor any of its Subsidiaries are, or ever have been, a
real property holding company within the meaning of Section 897 of the Code.

(j) No claim has ever been made in writing (or, to the Seller’s Knowledge, other
than in writing) that is currently pending by a Governmental Entity in a
jurisdiction where the Company and/or any of its Subsidiaries, or any Person
that files Tax Returns which include the Company and/or any of its Subsidiaries,
does not file Tax Returns that the Company and/or any of its Subsidiaries is or
may be subject to Tax in that jurisdiction.

(k) Except as set forth in Section 3.17(k) of the Disclosure Schedule, neither
the Company nor any of its Subsidiaries is a party to any Tax allocation,
indemnity or sharing Contract.

(l) The Company and its Subsidiaries are members of an “affiliated group” (as
that term is defined in Section 1504 of the Code) which has the Seller as the
common parent corporation. Neither the Company nor any of its Subsidiaries have
been a member of any other “affiliated group” since the applicable inception
date of each of the Company and its Subsidiaries.

(m) Neither the Company nor any of its Subsidiaries has any liability for Taxes
of any Person (i) under Treasury Regulation Section 1.1502-6 other than for a
member of the “affiliated group” (as that term is defined in Section 1504 of the
Code) which has the Seller as the common parent corporation, (ii) as transferee
or successor, (iii) or by Contract the primary purpose of which is the sharing,
allocation, or indemnification of Taxes. Neither the Company nor any of its
Subsidiaries is now, or during the last four (4) years has been a party to or
bound by any Contract, agreement, governing document or other arrangement
(whether or not written and including any arrangement required or permitted by
Law) which (i) requires or permits the transfer or assignment of income,
revenues, receipts or gains, or (ii) grants any power of attorney (other than to
Seller) with respect to any matter relating to Taxes.

(n) Seller has disclosed on its federal income Tax Returns which include the
Company and its Subsidiaries all positions taken therein with respect to the
Company and its Subsidiaries that could give rise to a substantial
understatement of federal income Tax within the meaning of Section 6662 of the
Code.

 

- 24 -



--------------------------------------------------------------------------------

(o) Section 3.17(o) of the Disclosure Schedule sets forth the following items,
but only to the extent that they may affect the Company and/or any of its
Subsidiaries after the Closing: (i) all rulings or determinations obtained by or
with respect to the Company and/or any of its Subsidiaries from any Governmental
Entity responsible for the imposition of any Tax; (ii) all material items of
income, gain, deduction or loss, or similar items, whether or not recognized or
incurred, resulting from any intercompany transaction to which the Company
and/or any of its Subsidiaries is party, (iii) any intercompany agreements that
have been or currently are in force with respect to such intercompany
transactions for any years for which the applicable periods for assessment under
applicable Laws, after giving effect to agreements, extensions, or waivers, has
not expired; and (iv) any reserves for Uncertain Tax Positions under ASC 740 or
any reserves for non-income Taxes included in the balance sheets of the Company,
its Subsidiaries, or Seller with respect to the Taxes of the Company and/or any
of its Subsidiaries included in the Financial Statements, separately identified
and itemized by dollar amount.

(p) The Company’s and its Subsidiaries’ inventory and receivables are accurately
valued for Tax purposes.

(q) None of the Seller, the Company or any of its Subsidiaries has participated
in or cooperated with any international boycott within the meaning of
Section 999 of the Code or been requested to do so in connection with any
transaction or proposed transaction.

(r) Section 3.17(r) of the Disclosure Schedule lists all Tax abatement, Tax
reduction, or similar agreements or programs to which the Company and/or any of
its Subsidiaries is a party. The transactions contemplated by this Agreement
will not result in any recoupment, claw-back, or increase in Tax abatement, Tax
reduction, or similar benefit for periods prior to the Closing.

(s) Except as set forth in Section 3.17(s) of the Disclosure Schedule, none of
the Seller (with respect to the Company and/or its Subsidiaries), the Company or
any of its Subsidiaries has agreed or is required to make any adjustment under
Section 481(a) of the Code by reason of a change in method of accounting or
otherwise that will affect the liability of the Company and/or any of its
Subsidiaries for Taxes after the Closing Date.

(t) Neither the Company nor any of its Subsidiaries has distributed stock of
another Person, or had its stock distributed by another Person, in a transaction
that was purported or intended to be governed in whole or in part by either of
Section 355 or 361 of the Code.

(u) Except as set forth in Section 3.17(u) of the Disclosure Schedule, none of
the Seller (with respect to the Company and/or any of its Subsidiaries), the
Company or any of its Subsidiaries has (i) participated or engaged in any
transaction, or taken any Tax Return position, described in Treasury Regulations
Section 301.6111-2(b)(2) (or any corresponding or similar provision of state,
local or foreign Tax law), or (ii) participated or engaged in any “reportable
transaction” within the meaning of Treasury Regulations Section 1.6011-4 (or any
corresponding or similar provision for state, local or foreign Tax law).

 

- 25 -



--------------------------------------------------------------------------------

(v) Neither the Company nor any of its Subsidiaries will be required to include
any item of income in, or exclude any item of deduction from, Taxable income for
any Taxable period (or portion thereof) ending after the Closing Date as a
result of any “closing agreement” as described in Section 7121 of the Code (or
any corresponding or similar provision of state, local or foreign Tax law)
executed on or prior to the Closing Date.

3.18 Property, Casualty and Liability Insurance. The Company does not own or
maintain any property, casualty and liability insurance policies. The Parties
understand and agree that various property, casualty and liability insurance
policies are maintained by the Seller for the benefit of the Company. All
coverage for the Company under these policies will be discontinued as of the
Closing.

3.19 Service Guaranty and Re-work.

(a) To the Seller’s Knowledge, Section 3.19(a) of the Disclosure Schedule sets
forth (i) a list of material service guaranty and material re-work claims made
against, and material customer accommodations made by, the Company since
January 1, 2009; and (ii) a summary of such claims, together with the annual
cost associated therewith, for each of the three (3) immediately preceding
fiscal years.

(b) Section 3.19(b) of the Disclosure Schedule sets forth a list of all
professional liability claims made against the Company and its employees since
January 1, 2009 and a summary of such claims, together with the annual cost
associated therewith for each of the three (3) immediately preceding fiscal
years.

3.20 Benefit Plans.

(a) Section 3.20(a)(1) of the Disclosure Schedule contains a list of all Benefit
Plans maintained or contributed to by or on behalf of the Company or any
Subsidiary of the Company. Section 3.20(a)(2) of the Disclosure Schedule
contains a description of each unwritten Benefit Plan and a list of each Benefit
Plan sponsored by the Seller or any ERISA Affiliate other the Company or any
Subsidiary of the Company. The Company has made available to Purchaser true and
complete copies of: (i) each Benefit Plan (including amendments since the most
recent restatement); (ii) the annual report (Form 5500) filed with the IRS or
the Department of Labor with respect to each Benefit Plan (if any such report
was required) for the three most recent plan years; (iii) the most recent
determination letter issued to, or opinion letter issued with respect to, each
Pension Plan that is intended to be qualified under Section 401(a) of the Code
and any pending applications for a determination letter for such plans; (iv) the
most recent summary plan description (and any summary of material modifications
since the most recent summary plan description) for each Benefit Plan for which
such a summary plan description is required and any summaries or other material
communications distributed to participants for each Benefit Plan whether or not
required to provide a summary plan description; (v) all material personnel,
payroll, and employment manuals and policies covering employees of the Company
or any Subsidiary of the Company; (vi) each trust agreement, insurance or
annuity contract, recordkeeping or other third-party agreement and group annuity
Contract relating to any Benefit Plan sponsored by the Company or any Subsidiary
of the Company; (vii) all notices that were given by the Company, any Subsidiary
of the Company or any Benefit Plan sponsored

 

- 26 -



--------------------------------------------------------------------------------

by the Company or any Subsidiary of the Company to the IRS, the Pension Benefit
Guaranty Corporation, the Department of Labor, the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, or any other
Governmental Entity relating to a Benefit Plan; and (vii) all notices that were
given by the IRS, the Pension Benefit Guaranty Corporation, the Department of
Labor, the Securities and Exchange Commission, the Equal Employment Opportunity
Commission, or any other Governmental Entity to the Company or any Subsidiary of
the Company relating to any Benefit Plan.

(b) Each Benefit Plan has been operated and administered in all material
respects in accordance with its terms and applicable Laws, including, but not
limited to, ERISA and the Code.

(c) Except as set forth on Section 3.20(c) of the Disclosure Schedule, all
Pension Plans intended to be qualified and exempt from federal income Taxes
under Sections 401(a) and 501(a) of the Code, respectively, are so qualified and
exempt from federal income Taxes, and have received a favorable determination
letter as to their qualification, and nothing has occurred, whether by action or
failure to act, that could reasonably be expected to cause the loss of such
qualification. Except as set forth on Section 3.20(c) of the Disclosure
Schedule, no such Pension Plan has been amended since the date of its most
recent determination letter or application therefor in any respect, nor has any
other circumstance or event occurred, that would reasonably be expected to
adversely affect its qualification or materially increase its cost.

(d) No Benefit Plan is or has ever been (or has ever been the successor or
transferee of) a “multiemployer plan” (as defined in Section 3(37) of ERISA) or
a “defined benefit plan” (as defined in Section 3(35) of ERISA). The Company and
its Subsidiaries do not have any actual or potential, secondary, or contingent
liability to any Person under Title IV of ERISA and no Pension Plan is subject
to Title IV of ERISA. The Company and its Subsidiaries have not contributed to,
been required to contribute to, or withdrawn from any “multiemployer plan” (as
defined in Section 3(37) of ERISA). No Benefit Plan is a “multiple employer
welfare arrangement,” as defined in Section 3(40) of ERISA.

(e) The Company and its Subsidiaries have never established, maintained or
contributed to, or had an obligation to maintain or contribute to or has or had
any liability with respect to, any “voluntary employees’ beneficiary
association” (within the meaning of Section 501(c)(9) of the Code), any
organization or trust described in Sections 501(c)(17) or 501(c)(20) of the Code
or any “welfare benefits fund” described in Section 419(e) of the Code.

(f) Except as set forth in Section 3.20(f) of the Disclosure Schedule, the
Company and its Subsidiaries have not offered to provide, and no Benefit Plan
provides, for health or life insurance coverage to any individual, or to the
family members of any individual, for any period extending beyond the
termination of the individual’s employment by the Company or its Subsidiaries,
as applicable, except to the extent required by the health care continuation
(also known as “COBRA”) provisions of ERISA and the Code or similar benefit
continuation Laws. Each Benefit Plan that is a group health plan, as such term
is defined in Section 5000(b)(1) of the Code, complies in all material respects
with Sections 601 et seq. and 701 et seq. of ERISA and Section 4980B and
Subtitle K of the Code.

 

- 27 -



--------------------------------------------------------------------------------

(g) Except as set forth on Section 3.20(g) of the Disclosure Schedule, neither
the execution and delivery of this Agreement, nor the consummation of the
transactions contemplated hereby will: (i) result in the payment, vesting, or
acceleration of any bonus, interest-based award, retirement, severance, job
security or similar benefit or any enhanced benefit to any Person; (ii) give
rise to any obligation to fund any payment or benefit by the Company or any of
its Subsidiaries; (iii) give rise to any limitation on the ability of the
Company or any of its Subsidiaries to amend or terminate any Benefit Plan or to
terminate their participation in any Benefit Plan; or (iv) result in any payment
or benefit that would be characterized as an “excess parachute payment,” within
the meaning of Section 280G of the Code under any Benefit Plan.

(h) Except as set forth on Section 3.20(h) of the Disclosure Schedule, the
Company and its Subsidiaries do not have any Benefit Plan in which non-United
States employees participate and is not required to maintain any such plan.

(i) The organizational chart for the Seller set forth on Section 3.20(i) of the
Disclosure Schedule identifies each ERISA Affiliate.

(j) The Company and its Subsidiaries have never been required to issue any
notice of a plant closing or a mass layoff under the WARN Act.

(k) To the Knowledge of the Seller, the Company and its Subsidiaries have not
engaged in a transaction in connection with which it could be subject either to
a civil penalty assessed pursuant to Section 502(i) of ERISA or a Tax imposed by
Section 4975 of the Code.

(l) Except as set forth on Section 3.20(l) of the Disclosure Schedule, each
Benefit Plan maintained by the Company and its Subsidiaries may be unilaterally
amended or terminated by the Company or its Subsidiaries (with respect to
employees of the Company and any of its Subsidiaries), without material
liability or penalty, subject to the vested rights of existing participants
under the Benefit Plans (with respect to employees of the Company and its
Subsidiaries).

(m) Except as set forth on Section 3.20(m) of the Disclosure Schedule, the
Company and its Subsidiaries do not have any Benefit Plan or any other agreement
or arrangement under which the Company and or any of its Subsidiaries has any
liability under a “nonqualified deferred compensation plan” within the meaning
of Section 409A of the Code and applicable Treasury guidance thereunder (the
“409A Plans”) which does not comply in all material respects with the
requirements of Section 409A of the Code and the applicable guidance thereunder.

(n) All contributions to, and any payments from, each Benefit Plan that may have
been required to be made in accordance with the terms of such Benefit Plan, and,
where applicable, the laws of the jurisdiction that govern such Benefit Plan,
through the date hereof have been made in a timely manner. There are no unfunded
benefit obligations under any Benefit Plan which have not been accounted for by
reserves, or otherwise fully accrued on the Most Recent Balance Sheet.

 

- 28 -



--------------------------------------------------------------------------------

(o) There is not now, and there are no existing circumstances that could give
rise to, any requirement for the posting of security with respect to a Benefit
Plan or the imposition of any Lien on the assets of the Company or any of its
Subsidiaries under ERISA or the Code.

(p) There does not now exist, and there are no existing circumstances that could
result in, any Controlled Group Liability that would be a liability of the
Company or any of its Subsidiaries following the Closing. Without limiting the
generality of the foregoing, the Company and its Subsidiaries have not engaged
in any transaction described in Section 4069 of ERISA or any transaction that
constitutes a withdrawal under Section 4201 et seq. of ERISA.

(q) There are no pending or to the Seller’s Knowledge threatened claims (other
than routine claims for benefits in the Ordinary Course of Business), lawsuits,
audits, investigations or arbitrations which have been asserted or instituted
against the Benefit Plans, any fiduciaries of the Benefit Plans or the Company
or any of its Subsidiaries with respect to their duties to the Benefit Plans or
the assets of any of the trusts under any of the Benefit Plans which could
reasonably be expected to result in any material liability of the Company or any
of its Subsidiaries.

(r) Section 3.20(r) of the Disclosure Schedule contains a description, as of the
date hereof, of the severance benefits that each of the former employees of the
Company and its Subsidiaries are eligible to receive, including the amount
payable to each former employee, under the severance arrangement described
therein.

(s) Except as set forth on Section 3.20(s) of the Disclosure Schedule, the
Company and its Subsidiaries are not a party to any oral or written agreement
with any employee of the Company or any of its Subsidiaries (i) the benefits of
which are contingent, or the terms of which are materially altered, upon the
occurrence of a transaction involving the Company or any of its Subsidiaries of
the nature of any of the transactions contemplated by this Agreement, or
(ii) providing any term of employment or compensation guarantee.

(t) There has been no amendment to, written interpretation of or announcement
relating to, or change in employee participation or coverage under, any Benefit
Plan that would result in a material increase in the expense of maintaining such
Benefit Plan above the level of the expense incurred in respect thereof for the
fiscal year of the Company or any of its Subsidiaries ended prior to the date
hereof. The Seller and the Company and its Subsidiaries have no plan or
commitment, whether legally binding or not, to create any additional Benefit
Plan, or to modify or change any existing Benefit Plan that would affect any
employee or terminated employee of the Company or any of its Subsidiaries.

(u) The Company and its Subsidiaries have properly classified all individuals
who perform services for it under the Benefit Plans, ERISA and the Code as
common law employees, independent contractors or leased employees.

(v) Except as set forth on Section 3.20(v) of the Disclosure Schedule, no
Benefit Plan provides any current or former employee of the Company or any of
its Subsidiaries with any amount of additional compensation if such individual
is provided compensation subject to the excise Taxes applicable under
Section 409A or 4999 of the Code, and the Company and its Subsidiaries have no
obligation to indemnify any Person for any Taxes imposed under Section 409A or
4999 of the Code.

 

- 29 -



--------------------------------------------------------------------------------

(w) With respect to any Benefit Plan for which the Company, any of its
Subsidiaries or Purchaser could have liability after Closing, all liabilities of
the Company and its Subsidiaries with respect to any Benefit Plans that are
self-insured “welfare plans” within the meaning of Section 3(1) of ERISA for
claims incurred but unpaid as of the Closing Date, including all runoff
liabilities, based upon reasonable assumptions, have been accrued or reserved
for in the Financial Statements of the Company as of the Closing Date. For
purposes of this Agreement, a claim shall be deemed incurred when (i) the
medical, dental or vision service related to the expense is provided, regardless
of when the incident giving rise to the expense occurs; or (ii) in the event of
a life insurance, accidental death or dismemberment insurance or disability
claim, when the death, accident, illness or injury, as applicable, occurs.

3.21 Employee and Labor Matters.

(a) The employees of the Company and its Subsidiaries are not members of any
union that acts as a bargaining representative or agent with respect to such
employees in connection with their employment with the Company or its
Subsidiaries. There are no pending charges against the Company or any of its
Subsidiaries or any current or former employees of the Company or its
Subsidiaries (based on conduct relating to their employment by the Company or
any of its Subsidiaries) before the Equal Employment Opportunity Commission or
any other Governmental Entity responsible for the prevention of unlawful
employment practices nor does any basis exist therefor. The Company and its
Subsidiaries have not received notice of the intent of any Governmental Entity
responsible for the enforcement of labor or employment Laws to conduct an
investigation of the Company and, to the Knowledge of the Seller, no such
investigation is in progress.

(b) The Company and its Subsidiaries have complied in all material respects with
all applicable Laws relating to employment and governing payment of minimum
wages and overtime rates, the withholding and payment of Taxes from compensation
of employees and the payment of premiums and/or benefits under applicable worker
compensation or other Laws. The Company and its Subsidiaries have complied in
all material respects with all Laws governing the employment of personnel by
United States companies and the employment of non-United States nationals in the
United States, including, but not limited to, the Immigration and Nationality
Act and its implementing regulations.

(c) There is no labor strike, slowdown, stoppage or lockout actually pending or
to the Seller’s Knowledge, threatened against the Company or any of its
Subsidiaries. Neither the Seller nor the Company or any of its Subsidiaries are
parties to any collective bargaining or other similar labor Contracts with
respect to any employee of the Company or any of its Subsidiaries and, to the
Seller’s Knowledge, there is not pending any demand for recognition or any other
request or demand from a labor organization for representative status with
respect to any employee of the Company or any of its Subsidiaries. No labor
union has been certified by the National Labor Relations Board or any other
Person as bargaining agent for any employee of the Company and its Subsidiaries.
The Company and its Subsidiaries have not experienced a material work stoppage
or other material labor difficulty during the two-year period ended on the date
hereof.

 

- 30 -



--------------------------------------------------------------------------------

(d) To the Knowledge of the Seller, no activity of any employee of the Company
or any of its Subsidiaries as or while an employee of the Company or any of its
Subsidiaries, as applicable, has caused a violation of any employment or
noncompetition Contract or agreement, confidentiality agreement, or patent
disclosure agreement, the violation of which resulted or could be reasonably
expected to result, in a Material Adverse Change.

(e) Section 3.21(e)(1) of the Disclosure Schedule contains a true and complete
list of the names, positions and rates of base compensation and incentive
compensation (including commissions) of all officers, directors, employees and
consultants of the Company and its Subsidiaries, as of the date hereof,
excluding any officers and directors of the Company who remain employees of the
Seller, showing each such person’s name, positions, status (employee,
independent contractor or consultant) and annualized remuneration for the
current fiscal year. The officers and directors who will cease to be officers or
directors of the Company as of the Effective Time and will continue as employees
of the Seller after the Effective Time are listed in Section 3.21(e)(2) of the
Disclosure Schedule, without any compensation information provided. Except as
set forth on Section 3.21(e)(1) of the Disclosure Schedule, the Company and its
Subsidiaries have no Contracts or other agreements with any employees of the
Company or any of its Subsidiaries or any policies requiring payment by the
Company or any of its Subsidiaries to any of their employees in the event he or
she is terminated from employment by the Company or any of its Subsidiaries.
Except as set forth on Section 3.21(e)(1) of the Disclosure Schedule, there are
no unpaid bonus, retention, deferred compensation or transaction based amounts
payable with respect to current or former employees of the Company or any of its
Subsidiaries.

(f) As of the date hereof, except as set forth on Section 3.21(f) of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries have been
notified in writing by any of their employees that such employee intends to, or
is considering, terminating such employee’s employment with the Company or any
of its Subsidiaries, including in connection with or as a result, in part or in
whole, of the transactions contemplated hereby or any other sale of the Company
or its assets.

(g) The Company and its Subsidiaries have not engaged in any unfair labor
practice within the meaning of the National Labor Relations Act or other Law and
has not violated any legal requirement prohibiting discrimination of any kind or
nature, including, but not limited to, on the basis of race, color, national
origin, sex, religion, age, marital status, sexual orientation, current or
former military service or physical or mental disability in its employment
conditions or practices that would result in any material liability to the
Company or any of its Subsidiaries.

3.22 Environmental Matters.

(a) The Company is and has been in compliance in all material respects with all
applicable Environmental Laws. To the Seller’s Knowledge, no property (including
soils, groundwater, surface water, buildings or other structures) currently or
formerly operated or

 

- 31 -



--------------------------------------------------------------------------------

leased by the Company is or was contaminated with any Hazardous Material in
violation of Environmental Laws as a result of or in connection with the
operations or activities of the Company or, to the Knowledge of the Seller, any
other Person. The Company has generated, manufactured, received, handled, used,
processed, stored, treated, released, refined, discharged, emitted, transported,
imported and disposed of all Hazardous Materials in compliance with all
applicable Environmental Laws.

(b) The Company has received no notice of any pending or threatened action,
demand, claim, notice of noncompliance, suit, investigation, inquiry or
proceeding relating to any liability under any Environmental Law, including, but
not limited to, any liability arising from or relating to the presence,
generation, manufacture, receipt, production, transportation, importation, use,
treatment, refinement, processing, handling, storage, discharge, release,
emission or disposal of any Hazardous Material. The Company is not subject to
any order, decree or injunction of any Governmental Entity and is not a party to
any indemnity agreement or other Contract with any third party relating to
liability under any Environmental Law. Copies of all environmental reports,
studies, assessments, sampling data and other written documentation in the
possession of the Company relating to the Company’s compliance with
Environmental Laws have been made available to Purchaser.

(c) To the Knowledge of the Seller, any violation of any Environmental Law
caused by the prior ownership, possession or use of any third party of any
property currently owned, leased or used by the Company that required
remediation pursuant to the order or directive of any Governmental Entity, has
been remediated to the satisfaction of such Governmental Entity.

3.23 Transactions with Affiliates. Section 3.23 of the Disclosure Schedule
describes any material transaction since January 1, 2009 between the Company, on
the one hand, and each of the Seller or any Affiliate (other than the Company)
of the Seller, on the other hand. Except as set forth in Section 3.23 of the
Disclosure Schedule, no Affiliate of the Seller: (a) owns or has any interest in
any of the Company’s property (real or personal, tangible or intangible), any
Company Intellectual Property or any customer Contract used in or pertaining to
the business of the Company; (b) to the Seller’s Knowledge, has any claim or
cause of action against the Company; or (c) owes any money to, or is owed any
money by, the Company. For the avoidance of doubt, transactions in the Ordinary
Course of Business between the Company, Kforce Clinical Research Flex, LLC, KCR
Canada, Inc. and KCR Puerto Rico, LLC shall not be deemed to be required to be
disclosed under this Section 3.23.

3.24 Brokers. Except as set forth in Section 3.24 of the Disclosure Schedule,
the Company has not employed or entered into any Contract with any investment
banker, broker, finder, consultant or intermediary that would be entitled to any
investment banking, brokerage, finder’s or similar fee in connection with the
transactions contemplated by this Agreement.

3.25 Effect of Transaction. Except as set forth in Section 3.25 of the
Disclosure Schedule, no lender, creditor, lessor, lessee, licensor, licensee,
employee, contractor, distributor, vendor, client, customer, supplier, Affiliate
or other Person having a relationship with the Company has informed the Company
in writing (or, to the Knowledge of the Seller, other than in writing) and the
Seller has no Knowledge that such Person intends to change such relationship (in
part or in whole) that would result in material harm to the Company because of
the consummation of the transactions contemplated by this Agreement.

 

- 32 -



--------------------------------------------------------------------------------

3.26 Certain Business Practices. Since January 1, 2010, no officer or employee
of the Company or any of its Subsidiaries has made, directly or indirectly, with
respect to the business of the Company and its Subsidiaries or any of their
respective business activities, any illegal bribes or kickbacks, illegal
political contributions, payments from corporate funds not recorded on the books
and records of the Company, payments from corporate funds for any illegal
contribution, gift or entertainment to government officials (or any employees,
agents, Affiliates, representatives or family members of such officials) for the
purpose of affecting their action or the action of the government they
represent, to obtain favorable treatment in securing business or licenses or to
obtain special concessions, or illegal payments from corporate funds to obtain
or retain business. Neither the Company nor any of its officers, directors,
stockholders or employees, has violated any provision of the Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or any similar domestic or
foreign anticorruption law.

3.27 Ownership and Condition of Assets. Except as set forth in Section 3.27 of
the Disclosure Schedule, the Company is the sole and exclusive legal and
equitable owner of, and has good and marketable title to, its assets and such
assets are free and clear of all Liens (other than Permitted Liens). Except as
set forth in Section 3.27 of the Disclosure Schedule, no Person or Governmental
Entity has an option to purchase, right of first refusal or other similar right
with respect to all or any part of the Company’s assets other than in the
Ordinary Course of Business. Any assets material to the business of the Company
that are not owned by the Company or utilized by the Company pursuant to a
lease, license or other agreement are set forth in Section 3.27 of the
Agreement.

3.28 Customers and Suppliers. Section 3.28 of the Disclosure Schedule sets forth
for the year ended December 31, 2011: (a) the twenty (20) largest customers of
the Company by revenue generated and (b) the suppliers of the Company, excluding
those with total amount purchased less than $200,000. The Company has received
no written notice that any of the customers or suppliers set forth on
Section 3.28 of the Disclosure Schedule intend to terminate, materially reduce
or otherwise materially adversely modify its relationship with the Company.

3.29 Indebtedness. Following the Closing, the Company will not maintain any
Indebtedness other than Indebtedness taken into account in connection with the
calculation of the Purchase Price in accordance with Sections 2.2.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to the Seller for its reliance in the
execution, delivery and performance of this Agreement that all of the statements
contained in this Article IV are true and correct as of the date of this
Agreement (or, if made as of a specified date, as of such date).

4.1 Organization and Standing. Purchaser is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Purchaser has all requisite corporate power and authority to own its properties
and carry on its business as now being conducted and as contemplated by this
Agreement.

 

- 33 -



--------------------------------------------------------------------------------

4.2 Power and Authority; Binding Agreement. Purchaser has all requisite
corporate power and authority to execute and deliver this Agreement, to
consummate the transactions contemplated hereby and to perform its obligations
hereunder. The execution and delivery by Purchaser of this Agreement and the
consummation by Purchaser of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on the part of Purchaser, and
no other proceedings on the part of Purchaser are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by Purchaser and, assuming the due
execution of this Agreement by the other Parties hereto, constitutes a valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, except as enforcement may be subject to or limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application affecting enforcement of creditors’ rights generally.

4.3 Noncontravention.

(a) The execution and delivery by Purchaser of this Agreement, the consummation
of the transactions contemplated hereby, and the compliance by Purchaser with
the provisions of this Agreement do not and will not require any consent or
other action of any Person under any provision of (i) Purchaser’s certificate of
incorporation or bylaws, (ii) any Law or Judgment applicable to Purchaser or its
properties or assets. Notwithstanding the previous sentence, any such failure to
obtain such consent or action that is not likely to impair in any material
respect the ability of Purchaser to perform its obligations under this
Agreement, or prevent or materially impede or delay the consummation of the
transactions contemplated hereby, shall not be considered a breach of this
Section 4.3(a).

(b) Other than the required filings with the SEC and under the HSR, to the
Seller’s Knowledge, no consent, approval, order or authorization of,
registration, declaration or filing with, or notice to, any Governmental Entity
is required by or with respect to Purchaser in connection with the execution and
delivery by Purchaser of this Agreement, the consummation by Purchaser of the
transactions contemplated by this Agreement or the compliance by Purchaser with
the provisions of this Agreement, except for such consents, approvals, orders,
authorizations, registrations, declarations, filings and notices, the failure of
which to be obtained or made individually or in the aggregate would not impair
in any material respect the ability of Purchaser to perform its obligations
under this Agreement, or prevent or materially impede or delay the consummation
of the transactions contemplated hereby.

4.4 Brokers. Purchaser has not employed or entered into any Contract with any
investment banker, broker, finder, consultant or intermediary that would be
entitled to any investment banking, brokerage, finder’s or similar fee in
connection with the transactions contemplated by this Agreement.

4.5 Litigation. There is no Legal Proceeding pending or, to the knowledge of the
Purchaser, threatened, that seeks to enjoin or obtain damages in respect of the
consummation of the transactions contemplated by this Agreement or that
questions the validity of this Agreement, or any action taken or to be taken by
the Purchaser in connection with the consummation of the transactions
contemplated hereby.

 

- 34 -



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

5.1 Confidentiality.

(a) The Seller and each of its Affiliates shall ensure that the terms of this
Agreement and any other agreement relating to the transactions contemplated
hereby and all confidential and proprietary information concerning the Business
and the Company, including, but not limited to, the financial condition, results
of operations, business, properties, assets, liabilities or future prospects of
the Business or otherwise relating to the assets of the Company, or any customer
or supplier of the Company, that the Seller and its Affiliates, any of their
respective directors, employees, attorneys, agents, investment bankers, or
accountants may now possess or may hereafter create or obtain shall not be
published, disclosed, or made accessible by any of them to any other person or
entity at any time or used by any of them without the prior written consent of
Purchaser; provided, however, that the restrictions of this provision shall not
apply: (i) as required under the rules of the SEC contained in, and relating to,
Current Report on Form 8-K; (ii) as required under the rules of the SEC relating
to the exhibits required to be filed with the SEC (for the avoidance of doubt,
the Seller will file the Agreement as an exhibit to a Current Report on Form
8-K, a Quarterly Report on Form 10-Q, or both); (iii) as may otherwise be
required by Law, provided that Seller will disclose only that portion of such
information that Seller is advised by counsel is reasonably required and will
exercise all reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded to such information; (iv) as may be necessary or
appropriate in connection with the enforcement of this Agreement; or (v) to the
extent such information shall have otherwise become publicly available other
than as the result of a breach by the Seller or any of its Affiliates of its
obligations under this Agreement. The restrictions of this Section 5.1(a) shall
survive the Closing.

(b) The Purchaser, the Company and each of their Affiliates shall ensure that
the terms of this Agreement and any other agreement relating to the transactions
contemplated hereby and all confidential and proprietary information concerning
the Seller (and not that of the Company or relating to the Business), including,
but not limited to, the financial condition, results of operations, business,
properties, assets, liabilities or future prospects of the Seller or otherwise
relating to the assets of the Seller, or any customer or supplier of the Seller,
that the Purchaser, the Company and their Affiliates, any of their respective
directors, employees, attorneys, agents, investment bankers, or accountants may
now possess or may hereafter create or obtain shall not be published, disclosed,
or made accessible by any of them to any other person or entity at any time or
used by any of them without the prior written consent of the Seller; provided,
however, that the restrictions of this provision shall not apply: (i) as may
otherwise be required by Law, provided that the Purchaser or the Company will
disclose only that portion of such information that the Purchaser or the Company
is advised by counsel is reasonably required and will exercise all reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded to such information; (ii) as may be necessary or appropriate in
connection with the enforcement of this Agreement; or (iii) to the extent such
information shall have otherwise become publicly available other than as the
result of a breach by the Purchaser, the Company or any of its Affiliates of its
obligations under this Agreement. The restrictions of this Section 5.1(b) shall
survive the Closing.

 

- 35 -



--------------------------------------------------------------------------------

5.2 Publicity. Promptly after the Closing, the Purchaser and Seller will each
issue a press release announcing this transaction substantially in forms
attached to this Agreement as Exhibit 5.2. Except as may otherwise be required
by Law or in Sections 5.1 and 5.2 of the Agreement, no public announcement of
this transaction shall be made without the express written consent of the other
Party, which consent shall not be unreasonably withheld, conditioned or delayed.

5.3 Further Assurances; Cooperation. From time to time following the Closing, as
and when requested by any Party, the other Parties shall execute and deliver, or
cause to be executed and delivered, all such documents and instruments and shall
take, or cause to be taken, all such further or other actions as such other
Party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby. The Parties shall use their commercially reasonable efforts and
cooperate with one another in obtaining any consents, approvals or waivers
required or appropriate under any Material Contract or Law and not obtained on
or prior to the Closing Date. In addition, Purchaser and the Company: (a) shall
use its commercially reasonable efforts to obtain the release of the guarantee
(the “Guarantee”) provided by Seller in the contract between the Company and
Alexion Pharmaceuticals within thirty (30) days of the Closing; and (b) shall
indemnify Seller for any Loss to the Seller after the Effective Date arising
from or relating to the failure of the Purchaser to obtain the release of the
Guarantee.

5.4 Employees and Employee Benefits.

(a) Except as otherwise provided in this Section 5.4, Section 5.4(a) of the
Disclosure Schedule, or as required by applicable Law, the employees of the
Company and its Subsidiaries shall cease to be eligible to participate in or
accrue further benefits under the Benefit Plans as of the Effective Time.
Following the Effective Time and until such time as Purchaser in its sole
discretion and in accordance with applicable Law determines otherwise, the
employees of the Company and its Subsidiaries shall participate in employee
benefit plans maintained by Purchaser or its Affiliates as Purchaser shall
determine in its sole discretion.

(b) The Seller shall be responsible for all obligations arising under COBRA and
any other similar Law related to coverage under the Seller’s Benefit Plans for
current or former employees of the Company and its Subsidiaries (and their
spouses and dependents) whose termination of employment (or other qualifying
event) occurs on or before the Effective Time. Purchaser shall be responsible
for any obligations arising under COBRA and any other similar Law arising from
coverage under group health plans maintained by Purchaser or any of its
Affiliates for employees of the Company and its Subsidiaries (and their spouses
and dependents) whose termination of employment (or other qualifying event)
occurs after the Effective Time. The Seller shall be solely responsible for any
self-insured welfare plan liabilities under any of the Seller’s Benefit Plans.

 

- 36 -



--------------------------------------------------------------------------------

(c) As of the Effective Time, the Seller shall cause each employee of the
Company who is a participant in the Kforce 401(k) Retirement Savings Plan (the
“Seller 401(k) Plan”), the Kforce Nonqualified Deferred Compensation Plan and
the Kforce Executive Investment Plan to be fully vested in his or her account
balance thereunder. Within sixty (60) days following the Effective Time, each
employee of the Company and its Subsidiaries, who is immediately prior to the
Effective Time a participant in the Seller 401(k) Plan, shall be eligible for a
distribution of his or her entire vested account balance from the Seller 401(k)
Plan in accordance with the terms of the Seller 401(k) Plan, and shall further
be given the option to elect a direct rollover of his or her entire account
balance, including up to two participant loans which are not in default status,
into the employee pension benefit plan that includes a cash or deferred
arrangement under Section 401(k) maintained by Purchaser or its Affiliates (the
“Purchaser 401(k) Plan”), subject to the terms of the Purchaser 401(k) Plan.

(d) The Seller shall make all payments of deferred compensation to eligible
employees of the Company and its Subsidiaries in a timely manner in accordance
with the terms of the applicable Benefit Plans and in accordance with the
requirements of Section 409A of the Code.

(e) This Section 5.4 shall be binding upon and inure solely to the benefit of
each of the Parties to this Agreement, and nothing in this Section 5.4, express
or implied, shall confer upon any other Person any rights or remedies of any
nature whatsoever under or by reason of this Section 5.4. The Parties hereto
acknowledge and agree that the terms set forth in this Section 5.4 shall not
create any right in any employee of the Company, any of its Subsidiaries or any
other Person to any continued employment with the Company, its Subsidiaries,
Purchaser or any of their respective Affiliates or compensation or benefits of
any nature or kind whatsoever.

5.5 Noncompetition; Nonsolicitation. (a) The Seller agrees that through the
fifth (5th) anniversary of the Closing Date (the “Noncompetition Period”) Seller
will not compete with or be engaged in the same business as, or Participate In
(as hereinafter defined) any other business or organization which at any time
during the Noncompetition Period competes with, or is engaged in, the same
business as the Business worldwide (the “Subject Matter Area”). “Participate In”
shall mean “directly or indirectly, for its own benefit or for, with, or through
any other Person, own, manage, operate, control, loan money to or participate in
the ownership, management, operation or control of, or be connected as a
partner, consultant, agent, independent contractor or otherwise with, or
acquiesce in the use of its name in,” provided, nothing contained herein shall
prohibit the Seller from: (i) owning, directly or indirectly, up to 1.0% of the
outstanding securities of any issuer which are traded on a national securities
exchange or quoted on an automated system of quotation; (ii) acquiring an entity
that engages in or Participates In the Subject Matter Area so long as revenue
from the operations in the Subject Matter Area, in the then-most recently
completed fiscal year, did not exceed $5.0 million or the operations in the
Subject Matter Area are divested within 12 months of the acquisition or
(iii) consummating a transaction that results in a Change of Control of the
Seller.

(b) The Seller agrees that through the third (3rd) anniversary of the Closing
Date (the “Nonsolicitation Period”) Seller will not: (i) directly or indirectly
solicit or interfere with, or endeavor to entice away from Purchaser, the
Company and its Subsidiaries, any of their respective suppliers or customers, if
such actions violate Section 5.5(a); (ii) directly or indirectly solicit or
interfere with, or endeavor to entice away from the Company and its
Subsidiaries, any of their employees; (iii) directly or indirectly solicit or
interfere with, or endeavor to entice away

 

- 37 -



--------------------------------------------------------------------------------

from Purchaser, employees of the Purchaser with whom Seller, or any of its
officers, directors, employees, stockholders, agents or Representatives, has had
dealings in connection with the negotiation of this Agreement, the Transition
Services Agreement or any other related agreement; or (iv) directly or
indirectly employ or hire any person who, at any time during the one (1) year
period preceding the Closing was, or during the Nonsolicitation Period is, an
employee of the Company or its Subsidiaries. Similarly, the Purchaser and the
Company agree that through the Nonsolicitation Period the Purchaser and the
Company will not directly or indirectly solicit or interfere with, endeavor to
entice away or hire from the Seller and its Affiliates any of their employees
with whom Purchaser or any of its officers, directors, employees, stockholders,
agents or Representatives, has had dealings in connection with the negotiation
of this Agreement, the Transition Services Agreement or any other related
agreement. Notwithstanding any other provision of this Section 5.5(b) but
subject to Section 5.5(a), the Parties shall not be restricted from: (i) general
advertising not specifically directed at employees of the other or
(ii) soliciting the employment of or hiring any employees that have previously
been terminated by the Seller, the Purchaser, the Company or any of the
Company’s Subsidiaries or have terminated their employment other than as a
result of the soliciting Party’s violation of this Section 5.5(b). Nothing in
this Section 5.5 shall prohibit the Seller and its Affiliates from soliciting
and performing services from and for customers in service areas that are not
competitive with the Business, such as staffing and permanent placement services
in the fields of Finance and Accounting, Information Technology and Health
Information Management, as well as design, manufacturing, and distribution of
medical training devices.

5.6 Code Section 338 Election. At the Purchaser’s option, Seller shall join with
Purchaser in making an election under Section 338(h)(10) of the Code (and any
corresponding elections under state, county, local, foreign or other Tax Laws)
(collectively, a “Code Section 338(h)(10) Election”) with respect to the
purchase and sale of the Shares (as well as the deemed purchase and sale of the
shares or equity interests of each of the Subsidiaries, as applicable) pursuant
to this Agreement. Purchaser, at its expense, shall prepare, or cause to be
prepared, the forms and schedules (including IRS Form 8023) and take such other
steps that are necessary to effect the Code Section 338(h)(10) Election. The
Seller shall execute all forms and schedules (including, without limitation, IRS
Form 8023) required to make the Code Section 338(h)(10) Election and return the
same to Purchaser no more than thirty (30) Business Days from the receipt of the
same from Purchaser or its agent. The Seller shall include any income, gain,
loss or deduction of the Tax item resulting from the Code Section 338(h)(10)
Election on its Tax Returns to the extent required by applicable Law (including,
without limitation, those attributable to an election made under any state,
county, local, foreign or other Tax Law similar to the election available under
Section 338(h)(10) of the Code and those resulting from the making of an
election under Section 338(h)(10) of the Code). If a Code Section 338(h)(10)
Election is made, neither the Purchaser nor the Seller shall take any position
contrary thereto on any Tax Return unless required to do so by applicable Tax
Laws.

5.7 Regulation S-X Rule 3-05.

(a) Preparation of Carve-Out Financial Statements. Upon the written request of
Purchaser (the “Request”) delivered within sixty (60) days of the Closing Date,
the Seller shall use its reasonable best efforts to prepare audited carve-out
financial statements of the Company and footnotes thereto prepared in accordance
with GAAP and the SEC Requirements, including a combined balance sheet and
related statements of income, stockholders’ equity and cash flows, for any of
the fiscal years ended December 31, 2009, 2010 and 2011 as may be requested by
Purchaser (collectively, the “Carve-Out Financial Statements”).

 

- 38 -



--------------------------------------------------------------------------------

(b) Delivery of Carve-Out Financial Statements. From the date of the Request the
Seller shall prepare and deliver as soon as reasonably practicable, but in no
event later than sixty (60) days following the date of the Request, unaudited
Carve-Out Financial Statements to the Business Auditors; provided, that, the
Seller will use reasonable best efforts to (i) cause the Business Auditors to
complete an audit of such Carve-Out Financial Statements on or prior to such
delivery date or as soon as reasonably practicable thereafter, and (ii) include
an unqualified audit opinion of the Business Auditors with respect to such
financial statements (including the consent of the Business Auditors to the
inclusion of such report in the Purchaser Registration Statements).

(c) Delivery of Additional Financial Information. The Seller shall prepare and
deliver together with the Carve-Out Financial Statements (i) financial
information with respect to the Company from January 1, 2012 through the Closing
Date as may be necessary to satisfy the SEC Requirements in connection with the
Registration Statements, if any, for disclosures with respect to the first
financial quarter and (ii) accounting or other internal records provided to or
prepared by the Business Auditors in connection with the preparation of the
interim financial statements of the Company and its Subsidiaries for the
three-month periods ended March 31, 2011, June 30, 2011, September 30, 2011 and
March 31, 2012.

(d) Audit Cooperation and Expenses.

(i) Notwithstanding anything to the contrary in this Agreement, the Seller
hereby (A) consents to the inclusion of the Carve-Out Financial Statements and
information and the 3-10(g) Information, as applicable, in any prospectuses,
private placement memoranda, lender and investor presentations, offering
documents, bank information memoranda, rating agency presentations and similar
documents customarily used in connection with any debt or equity financing (any
such materials, the “Offering Documents”) of the Purchaser or any registration
statement filed by Purchaser in connection with the offering or exchange of debt
securities on Form S-1 or Form S-4 (the “Purchaser Registration Statements”),
and (B) agrees the Purchaser may disclose, as applicable, such financial
statements and information and a description of the transactions contemplated
hereby and (subject to Seller’s consent not to be unreasonably withheld,
conditioned or delayed) information regarding the Seller, the Company and the
Business in Offering Documents and the Purchaser Registration Statements.

(ii) The Seller shall use reasonable best efforts to cause its former and
current independent auditors (and, with respect to clause (C) below, the
relevant finance personnel of the Seller), at such time or times as the
Purchaser shall reasonably request, to (A) prepare customary draft comfort
letters (including customary negative assurance comfort) with respect to the
Carve-Out Financial Statements included in any Offering Documents, (B) deliver
executed copies of such comfort letters upon pricing and closing of the
transactions contemplated by such Offering Documents, (C) participate in due
diligence calls and other customary diligence procedures with Representatives of
the initial purchasers of the debt

 

- 39 -



--------------------------------------------------------------------------------

securities to be offered under such Offering Documents, and (D) provide signed
consents to the inclusion of unqualified auditors’ reports in the Purchaser
Registration Statements and to references therein to such auditors as experts,
which such consents may be filed with the SEC in connection with the Purchaser
Registration Statements. The Seller shall cause the relevant finance personnel
of the Seller, with the advice and assistance of its former or current auditors,
if requested by the Seller, to participate in and assist with the Purchaser’s
preparation of pro forma financial statements in accordance with Article 11 of
Regulation S-X for inclusion in any Offering Document and the Purchaser
Registration Statements.

(iii) Purchaser shall be responsible for all reasonable fees, costs and expenses
which Seller would not have incurred without a Request from Purchaser for the
preparation of the Carve-Out Financial Statements, including, but not limited
to, any expenses incurred by the Seller’s former and current independent
auditors, including the Business Auditors, the delivery of financial statements,
the preparation of any financial statements and any expenses incurred by the
Seller and its employees. Purchaser’s responsibility in the previous sentence
shall include a payment for the time incurred by the Seller and its employees
for the preparation of the Carve-Out Financial Statements equal to the Seller’s
actual cost.

5.8 Name Change. Within 60 Business Days of the Closing Date, Purchaser and the
Company will cause to be filed all documents, and take such other steps,
necessary to change the name of the Company and any of its Subsidiaries to such
other name that does not contain the word “Kforce.” In addition, during such 60
Business Day period immediately following the Closing, the Company, its
Subsidiaries and Purchaser may continue to use any and all materials currently
used in the Business in whatever medium used, including, but not limited to,
signs, boxes, invoices, promotional materials or packaging, bearing the name
“Kforce” (or any derivation thereof used in the Business) and the related logo.
In addition to the foregoing, for a six month period following the Closing, the
Company, its Subsidiaries and Purchaser may use “(formerly known as “Kforce
Clinical Research”)” in referring to, and in all materials utilized in, the
Business.

5.9 Insurance. With respect to the professional services liability insurance
policy, fiduciary insurance policy and employment practices liability insurance
policy set forth on Section 5.9 of the Disclosure Schedule (the “Claims-Based
Policies”), at Purchaser’s reasonable request, Seller shall assist Purchaser, at
Purchaser’s cost, with the purchase of “tail” insurance policies with a claims
period of at least six (6) years from the Closing Date with respect to the
Claims-Based Policies of the types and with amounts of coverage substantially
similar to the Claims-Based Policies as of the date hereof and with such other
terms as are no less favorable than those of the Claims-Based Policies as of the
date hereof. The cost to maintain the “tail” Claims-Based Policies, including
any deductible payable thereunder, shall be borne solely by Purchaser.

5.10 Closing. Each Party shall be obligated to consummate the transactions
contemplated under this Agreement on March 30, 2012 in accordance with the
requirements of this Agreement, upon the satisfaction of the conditions
contained in Article VI.

5.11 Seller Post-Closing Payments. Seller shall pay all obligations described in
subsections (xii) (relating to deferred compensation) and (xvi) (relating to
information technology licenses) of the definition of “Indebtedness” as soon as
reasonably practicable following the Closing but, in all cases, in accordance
with any applicable Benefit Plan.

 

- 40 -



--------------------------------------------------------------------------------

5.12 Bonus Payment to Kristin Ellis. As soon as reasonably practicable following
the Closing, Seller shall pay to Kristin Ellis the amounts due to her under the
bonus agreement entered into by and between her and the Seller, dated
January 17, 2012, in accordance with the terms and conditions of such agreement

5.13 Refund of Unpaid Retention Bonus Amounts. In the event the Company or the
Purchaser does not pay to (a) Randy Kehrmeyer (“Kehrmeyer”), the full amount of
the retention bonus (plus any applicable payroll Taxes) due under the Bonus
Agreement between Kehrmeyer and the Company dated January 19, 2012, (b) Peg
Connelly (“Connelly”), the full amount of the retention bonus (plus any
applicable payroll Taxes) due under the Bonus Agreement between Connelly and the
Company dated January 19, 2012, (c) Kelly Bonn (“Bonn”), the full amount of the
retention bonus (plus any applicable payroll Taxes) due under the Bonus
Agreement between Bonn and the Company dated January 19, 2012 or (d) Eleanore
Doyle (“Doyle”), the full amount of the retention bonus (plus any applicable
payroll Taxes) due under the Bonus Agreement between Doyle and the Company dated
January 19, 2012 (collectively, the “Retention Agreements”); in each case within
forty-five (45) days of the Effective Time, Purchaser will pay to Seller the
amount by which: (i) the amount related to the Retention Agreements that is
considered “Indebtedness” and is accordingly deducted from the Purchase Price
exceeds (ii) the amount actually paid pursuant to the Retention Agreements
(including applicable payroll Taxes), or Seller will pay to Purchaser the amount
by which: (i) the amount actually paid pursuant to the Retention Agreements
(including applicable payroll Taxes) exceeds (ii) the amount related to the
Retention Agreements that is considered “Indebtedness” and is accordingly
deducted from the Purchase Price.

ARTICLE VI

CONDITIONS TO CLOSING

6.1 Conditions to Each Party’s Obligation to Close. The respective obligations
of each Party to consummate this Agreement are subject to the satisfaction or
waiver at or prior to the Closing of the following conditions:

(a) no Governmental Entity of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered any law, statute, ordinance, rule, regulation,
judgment, injunction, decree or other order (whether temporary, preliminary or
permanent) that is in effect and restrains, enjoins or otherwise prohibits
consummation of the transactions contemplated by the Agreement; and

(b) since the date of this Agreement, there shall not have been commenced or
threatened any Legal Proceeding (i) involving any material challenge to, or
seeking material damages or other material relief in connection with, any of the
transactions contemplated by this Agreement or which may result in a Material
Adverse Change, or (ii) that may have the effect of preventing, materially
delaying, making illegal, imposing material limitations or conditions on or
otherwise materially interfering with any of the transactions contemplated by
this Agreement.

 

- 41 -



--------------------------------------------------------------------------------

6.2 Conditions to Purchaser’s Obligation to Close. The obligation of Purchaser
to consummate this Agreement are also subject to the satisfaction or waiver at
or prior to the Closing of the following conditions:

(a) all actions to be taken by Seller and the Company in connection with the
consummation of this Agreement and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to Purchaser;

(b) all representations and warranties of the Seller in this Agreement shall be
true and correct at and as of the Closing (without regard to any qualifications
therein as to materiality or Material Adverse Change), as though made at and as
of such time (or, if made as of a specific date, at and as of such date), except
for such failures to be true and correct, individually or in the aggregate, as
would not cause or reasonably be expected to cause a Material Adverse Change or
materially and adversely affect Seller’s ability to consummate the transactions
contemplated by this Agreement. Purchaser shall have received a certificate
signed by an authorized officer of Seller to such effect;

(c) since the date of this Agreement, there shall not have occurred a Material
Adverse Change related to the Business; and

(d) Seller or the Company, as applicable, shall have delivered all of the
Closing deliveries set forth in Section 7.2(a) and (b).

6.3 Conditions to Seller’s Obligation to Close. The obligation of Seller to
consummate this Agreement are also subject to the satisfaction or waiver at or
prior to the Closing of the following conditions:

(a) all actions to be taken by Purchaser in connection with the consummation of
this Agreement and all certificates, instruments, and other documents required
to effect the transactions contemplated hereby will be reasonably satisfactory
in form and substance to Seller and the Company;

(b) all representations and warranties of Purchaser in this Agreement shall be
true and correct at and as of the Closing (without regard to any qualifications
therein as to materiality), as though made at and as of such time (or, if made
as of a specific date, at and as of such date), except for such failures to be
true and correct, individually or in the aggregate, as would not or reasonably
be expected to materially and adversely affect Purchaser’s ability to consummate
the transactions contemplated by this Agreement. The Seller shall have received
a certificate signed by an authorized officer of Purchaser to such effect; and

(c) Purchaser shall have delivered all of the Closing deliveries set forth in
Section 7.2(c).

 

- 42 -



--------------------------------------------------------------------------------

ARTICLE VII

CLOSING

7.1 Closing. Provided all of the conditions to Closing set forth in Article VI
have been satisfied or waived, the transactions contemplated hereby (the
“Closing”) will take place at 9:00 a.m. (eastern time) on March 30, 2012 via an
electronic closing in which separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument, will first be delivered by a facsimile or electronic mail exchange
of signature pages, with originals to follow by reputable overnight courier
addressed to each party’s counsel (the “Closing Date”) and shall be effective as
of the Effective Time.

7.2 Deliveries. At the Closing:

(a) The Company will deliver to Purchaser:

(i) copies of the resolutions of the Board of Directors of the Company,
authorizing the execution, delivery and performance of this Agreement, and the
incumbency of the persons executing this Agreement and other documents on behalf
of the Company, all certified by an executive officer of the Company;

(ii) resignations, effective as of the Closing, of each of the directors and
executive officers of the Company and its Subsidiaries;

(iii) evidence reasonably satisfactory to the Purchaser that all Indebtedness
which can be satisfied as of the Closing (all of which is identified in
Section 7.2(a)(iii) of the Disclosure Schedule) has been repaid and all Liens
securing such Indebtedness have been released;

(iv) evidence reasonably satisfactory to the Purchaser that all agreements with
any Affiliate of the Company and to which the Company is a party, including, but
not limited to, those agreements set forth in Section 3.23 of the Disclosure
Schedule, have been terminated; and

(v) evidence reasonably satisfactory to the Purchaser that the employment of
Kristin Ellis with Seller has been terminated.

(b) The Seller will deliver to Purchaser:

(i) copies of the resolutions of the Board of Directors of the Seller,
authorizing the execution, delivery and performance of this Agreement, and the
incumbency of the persons executing this Agreement and other documents on behalf
of the Seller, all certified by an executive officer of the Seller;

(ii) the certificates representing the Shares, endorsed in blank or accompanied
by duly executed assignment documents; and

(iii) all books and records of the Company and its Subsidiaries and any and all
of Seller’s books and records relating to the Business; provided, however, that
Seller may maintain copies of any books and records relating to the Business.

(c) Purchaser will deliver to the Seller:

 

- 43 -



--------------------------------------------------------------------------------

(i) copies of the resolutions of the Board of Directors of the Purchaser,
authorizing the execution, delivery and performance of this Agreement, and the
incumbency of the persons executing this Agreement and other documents on behalf
of the Purchaser, all certified by an executive officer of the Purchaser; and

(ii) an amount equal to the Purchase Price, less any Indebtedness that cannot be
satisfied as of the Closing, paid by wire transfer of immediately available
funds to the account designated by Seller to Purchaser prior to the Closing.

ARTICLE VIII

INDEMNIFICATION

8.1 Survival. The representations and warranties of the Parties contained in
this Agreement, and in any certificate, schedule or document delivered pursuant
hereto shall be deemed to have been relied on by the Parties hereto, and shall
survive the Closing for a period of eighteen (18) months; provided, however,
that: (i) the representations and warranties contained in Sections 3.1
(Organization and Standing), 3.6 (Capitalization), 3.17 (Taxes), 3.20 (Benefit
Plans) and 3.22 (Environmental Matters) shall survive the Closing and continue
until sixty (60) days after all applicable statutes of limitation bar any claims
of any kind or nature regardless of the forum in which asserted; and (ii) the
representations and warranties contained in Section 3.5 (Title to Shares) shall
survive indefinitely.

8.2 Indemnification of Purchaser. (a) Subject to Sections 8.4 and 8.5 hereof,
the Seller shall indemnify Purchaser, its Affiliates and each of their
respective officers, directors, employees, stockholders, agents and
Representatives (each, a “Purchaser Indemnified Party”) against, and hold each
Purchaser Indemnified Party harmless from and against, any and all Losses
suffered or incurred by such Purchaser Indemnified Party, arising from, relating
to or otherwise in connection with the following (collectively, the “Purchaser
Indemnifiable Loss”):

(i) any breach of any representation or warranty of the Seller contained in this
Agreement or in any other agreement or instrument executed and delivered by the
Seller pursuant to this Agreement;

(ii) any breach or failure to perform any covenant or agreement of the Seller
contained in this Agreement or in any other agreement or instrument executed and
delivered by the Seller pursuant to this Agreement; and

(iii) Seller Taxes.

(b) Purchaser’s aggregate remedy with respect to any and all Purchaser
Indemnifiable Loss shall in no event exceed $5,000,000 (the “Indemnification
Cap”), other than to the extent such Purchaser Indemnifiable Loss (i) is
determined by a court of competent jurisdiction to be the result of any breach
of the representations and warranties contained in Section 3.5 (Title to
Shares), Section 3.17 (Taxes), Section 3.20 (Benefit Plans), Section 3.29
(Indebtedness), or any material fraud by the Company or the Seller, (ii) arises
from or relates to any Seller Taxes, or (iii) arises from or relates to Seller’s
breach or failure to perform any of the covenants contained in Article V or
Article IX.

 

- 44 -



--------------------------------------------------------------------------------

(c) No payment for any Purchaser Indemnifiable Losses shall be required unless
and until the aggregate amount of such Purchaser Indemnifiable Losses exceeds
$375,000 (the “Indemnification Deductible”) and then only to the extent such
Purchaser Indemnifiable Losses exceed the Indemnification Deductible; provided,
however, the Indemnification Deductible shall not apply to any Purchaser
Indemnifiable Loss arising from or relating to (i) a breach of any
representation or warranty set forth in Section 3.17 (Taxes) or Section 3.29
(Indebtedness), (ii) any Seller Taxes or (iii) Seller’s breach or failure to
perform any of the covenants contained in Article V or Article IX.

8.3 Indemnification of the Seller. Purchaser shall indemnify the Seller and each
of its Affiliates and each of their respective officers, directors, employees,
stockholders, agents and Representatives (each a “Seller Indemnified Party”)
against and hold each Seller Indemnified Party harmless from any and all Losses
suffered or incurred by any such Seller Indemnified Party arising from, relating
to or otherwise in connection with:

(a) any breach of any representation or warranty of Purchaser contained in this
Agreement or in any other agreement or instrument executed and delivered by the
Seller pursuant to this Agreement; or

(b) any breach or failure to perform any covenant or agreement of Purchaser
contained in this Agreement or in any other agreement or instrument executed and
delivered by the Seller pursuant to this Agreement.

8.4 Indemnification Claims.

(a) In order for an Indemnified Party to be entitled to any indemnification
provided for under Section 8.2 or 8.3 in respect of, arising out of or involving
a Third Party Claim, such Indemnified Party must notify the Indemnifying Party
in writing of the Third Party Claim within ten (10) days after receipt by such
Indemnified Party of notice of the Third Party Claim; provided, however, that
failure to give such notification shall not affect the indemnification provided
under Section 8.2 or 8.3, except to the extent the Indemnifying Party has been
actually prejudiced as a result of such failure. In any event, the Indemnified
Party shall deliver to the Indemnifying Party, within ten (10) days after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the Third
Party Claim. The Indemnifying Party alone shall conduct and control the defense
of such Third Party Claim and the Indemnified Party shall have the right to
participate in the defense of such claim at its own expense. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party
(such consent not to be unreasonably delayed, withheld or conditioned), settle,
compromise or offer to settle or compromise any such claim or demand on a basis
which would result in the imposition of a consent order, injunction or decree
that does not include an unconditional release of the Indemnified Party for any
liability arising out of such claim or demand or any related claim or demand.

(b) In order for an Indemnified Party to be entitled to any indemnification
provided for under this Agreement other than in respect of, arising out of or
involving a Third Party Claim, such Indemnified Party shall deliver written
notice of such claim pursuant to Section 11.3 below with reasonable promptness
to the Indemnifying Party within the survival

 

- 45 -



--------------------------------------------------------------------------------

period (if there is an applicable survival period pursuant to Section 8.1
above); provided, however, that failure to give such notification shall not
affect the indemnification provided under Section 8.2 or 8.3, except to the
extent the Indemnifying Party has been actually prejudiced as a result of such
failure. If the Indemnifying Party does not notify the Indemnified Party within
thirty (30) Business Days following its receipt of such notice that the
Indemnifying Party disputes its liability to the Indemnified Party, such claim
specified by the Indemnified Party in such notice shall be conclusively deemed a
liability of the Indemnifying Party under Section 8.2 or 8.3 and the
Indemnifying Party shall pay the amount of the Losses stated in such notice to
the Indemnified Party on demand or, in the case of any notice in which the
Losses (or any portion thereof) are estimated, on such later date when the
amount of such Losses (or such portion thereof) becomes finally determined.

8.5 No Double Recovery; Use of Insurance. Notwithstanding anything herein to the
contrary, no Indemnified Party shall be entitled to indemnification or
reimbursement under any provision of this Agreement for any amount to the extent
such Indemnified Party has been indemnified or reimbursed for such amount under
any other provision of this Agreement or otherwise. The amount of any
indemnification payable under this Agreement will be net of the receipt of any
insurance proceeds paid or payable to the Indemnified Party under any policies
of insurance covering the Loss giving rise to the claim. The Indemnified Party
will use commercially reasonable efforts to collect any such insurance and will
account to the Indemnifying Party therefor. If, at any time subsequent to the
Indemnified Party receiving an indemnity payment for a claim under this
Agreement, the Indemnified Party receives payment in respect of the Loss
underlying such claim through recovery, settlement or otherwise under or
pursuant to any insurance coverage, or pursuant to any claim, recovery,
settlement or payment by or against another Person, the amount of such payment,
less any costs, expenses or premiums incurred directly in connection therewith,
will promptly be repaid by the Indemnified Party to the Indemnifying Party.

8.6 Exclusive Remedy. The exclusive remedy available to a Party hereto with
respect to the matters covered by Sections 7.2 and 7.3 hereof shall be to
proceed in the manner and subject to the limitations contained in this Article
VII.

8.7 Tax Treatment of Indemnification Payments. Except as otherwise required by
applicable Law, the Parties shall treat any indemnification payment made
hereunder as an adjustment to the Purchase Price when and as paid unless a final
determination (which shall include, without limitation, the execution of an IRS
Form 870-AD or successor form) with respect to the Purchaser and the Seller
causes such payment not to be treated as an adjustment to or refund of the
Purchase Price for Tax purposes.

8.8 Amounts Payable Under Claims-Based Policies. Notwithstanding anything in
this Article VII to the contrary, in the event all or a portion of any Loss is
eligible for payment (a “Covered Loss”) under any of the Claims-Based Policies
or any “tail” insurance policies to be maintained by Seller pursuant to
Section 5.9, (a) Purchaser shall be entitled to receive the full amount of any
such Covered Loss paid under those policies, (b) Purchaser’s right to receive
payments made under such policies for any Covered Loss shall not be subject to
the Indemnification Cap or the Indemnification Deductible, and (c) Purchaser’s
right to receive payments made under such policies for any Covered Loss shall
survive the expiration of

 

- 46 -



--------------------------------------------------------------------------------

Purchaser’s right to indemnification hereunder. To the extent any Covered Loss
is not paid in full under the Claims-Based Policies or any “tail” insurance
policies to be maintained by Seller pursuant to Section 5.9, Purchaser shall
have the right to seek indemnification for the amount of such unpaid Covered
Loss in accordance with, and subject to the limitations contained in, this
Article VII.

ARTICLE IX

TAX MATTERS

The following provisions shall govern the allocation of responsibility as
between Purchaser and the Seller for certain Tax matters:

9.1 Tax Periods Ending on or Before the Closing Date. Subject to Sections 9.1(a)
and (b) below, the Seller shall prepare or cause to be prepared and file or
cause to be filed all Tax Returns for the Company for all periods ending on or
prior to the Closing Date which are filed after the Closing Date, including Tax
Returns with respect to periods for which a consolidated, unitary or combined
Tax Return of the Seller will include the operations of the Company. With
respect to the Company, unless consented to by the Purchaser (such consent not
to be unreasonably withheld), such Tax Returns shall include no elections that
were not made in the last similar Tax Return and shall be prepared in a manner
consistent with the last previous similar Tax Return and in compliance with Law,
except for changes in the law or applicable regulations.

(a) For any such Tax Returns which the Purchaser must execute and file (as
opposed to consolidated, unitary, or combined Tax Returns where the Seller
executes and files), the Seller will provide a copy to the Purchaser at least
fifteen (15) days prior to the filing deadline for the Purchaser’s review and
reasonable comment. The Purchaser shall provide the Seller with any comments on
all such Tax Returns within ten (10) days of the Purchaser’s receipt of the
same; provided, that if no comments are received by the Seller from the
Purchaser within this timeframe, the Purchaser agrees that the Seller may assume
that the Purchaser has no comments and will provide a copy suitable for filing
and, not later than five (5) days prior to the due date for payment of Taxes
with respect to such Tax Returns, the Seller shall pay to the Purchaser the
amount of any Taxes shown by any such Tax Return to be due. Upon the receipt of
any refund with respect to such Tax Returns, the Purchaser will pay any refund
to the Seller within thirty (30) days. The Seller and the Purchaser shall
reasonably and in good faith cooperate regarding the contents and filing of all
such Tax Returns. Where the filing of any such Tax Returns will be extended, if
the Seller or its Tax Return preparer is unable to execute and file an
extension, or if any Taxes are due with such extension, Seller will provide a
completed extension request to Purchaser at least five (5) days prior to the
filing deadline for such request and will pay the Purchaser any amount due with
such request at the same time.

(b) For any Tax Returns which are consolidated, unitary, or combined returns
where the Seller executes and files, the Seller shall pay any Taxes shown by any
such Tax Return to be due. Immediately after filing, the Seller will furnish the
Purchaser a complete copy of the consolidated, unitary, or combined return, or
alternatively a copy of the separate company federal proforma Tax Return of the
Company used in the preparation of any such Tax Returns and a schedule of
apportionment factors for each state and any state Tax filing differences of the
Company included in such Tax Returns.

 

- 47 -



--------------------------------------------------------------------------------

9.2 Tax Periods Beginning Before and Ending After the Closing Date; Straddle
Period Taxes. Purchaser shall prepare or cause to be prepared and file or cause
to be filed any Tax Returns of the Company for Tax periods which begin before
the Closing Date and end after the Closing Date (a “Straddle Period”). Purchaser
will cause all such Tax Returns to be timely filed and will provide a copy to
the Seller at least fifteen (15) days prior to filing for the Seller’s review
and reasonable comment. Seller shall provide the Purchaser with any comments on
all such Tax Returns within ten (10) days of the Seller’s receipt of the same;
provided, that if no comments are received by the Purchaser from the Seller
within this timeframe, the Seller agrees that the Purchaser may assume that the
Seller has no comments. Such Tax Returns shall be prepared on a basis that is
consistent with the last previous similar Tax Return and in compliance with Law,
except for changes in the Law or applicable regulations. The Seller and
Purchaser shall reasonably and in good faith cooperate regarding the contents
and filing of all such Tax Returns. Not later than five (5) days prior to the
due date for payment of Taxes with respect to any Tax Return for a Straddle
Period, Seller shall pay to Purchaser the amount of any Seller Taxes with
respect to such Tax Return.

9.3 Straddle Period Taxes. In the case of Taxes that are payable with respect to
any Straddle Period, the portion of any such Taxes that is attributable to the
portion of the period ending on the Closing Date shall be:

(i) in the case of Taxes that are either (y) based upon or related to income or
receipts, or (z) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible), deemed equal
to the amount that would be payable if the Tax period of the Seller ended with
(and included) the Closing Date; provided that exemptions, allowances or
deductions that are calculated on an annual basis (including depreciation and
amortization deductions) shall be allocated between the period ending on and
including the Closing Date and the period beginning after the Closing Date in
proportion to the number of days in each period; and

(ii) in the case of Taxes that are imposed on a periodic basis with respect to
the assets or capital of the Seller, deemed to be the amount of such Taxes for
the entire Straddle Period (or, in the case of such Taxes determined on an
arrears basis, the amount of such Taxes for the immediately preceding period),
multiplied by a fraction the numerator of which is the number of calendar days
in the portion of the period ending on and including the Closing Date and the
denominator of which is the number of calendar days in the entire period

9.4 Cooperation on Tax Matters.

(a) Purchaser, the Company and the Seller shall cooperate fully, as and to the
extent reasonably requested by the other Party, in connection with the filing of
Tax Returns pursuant to this Article IX and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other Party’s request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional

 

- 48 -



--------------------------------------------------------------------------------

information and explanation of any material provided hereunder. Purchaser, the
Company and the Seller agrees to retain all books and records with respect to
Tax matters pertinent to the Company relating to any Taxable period beginning
before the Closing Date until the expiration of the statute of limitations (and,
to the extent notified by Purchaser or the Seller, any extensions thereof) of
the respective Taxable periods, and to abide by all record retention agreements
entered into with any Taxing Governmental Entity.

(b) The Seller shall obtain any certificate or other document from any
Governmental Entity or any other Person as may be necessary to mitigate, reduce
or eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby). Purchaser and the Company
shall reasonably and in good faith cooperate with the Seller as necessary to
allow the Seller to obtain such items.

(c) Purchaser, the Company and the Seller further agree, upon request, to
provide the other Party with all information that either Party may be required
to report pursuant to Section 6043A of the Code and the regulations promulgated
thereunder.

9.5 Audits. Seller shall not settle any Tax audit in a manner that would
adversely affect the Company after the Closing Date without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed.

9.6 Certain Taxes. The Seller and Purchaser shall each be responsible for the
payment of one-half of any transfer, documentary, sales, use, stamp,
registration and other such taxes and administrative fees (including any
penalties and interest) incurred in connection with this Agreement. The Seller
shall prepare all necessary Tax Returns and other documentation that it is
required to prepare under applicable Law with respect to all taxes referenced in
the previous sentence. If required by applicable Law, the Seller will, and will
cause its Affiliates to, join in the execution of such Tax Returns and other
documentation.

9.7 Allocation of Purchase Price. Only if a Code Section 338(h)(10) Election is
made, the Seller and the Purchaser agree that: (a) the Purchase Price and the
liabilities of Company (plus other relevant items) will be allocated to the
assets of the Company for all purposes (including, without limitation, Tax and
financial accounting purposes) and (b) this allocation shall be in accordance
with an allocation schedule to be agreed upon within 90 days of the Effective
Time (the “Allocation Schedule”). Neither Seller nor Purchaser shall take any
position (whether in audits, Tax Returns or otherwise) that is inconsistent with
such Allocation Schedule (or amended Allocation Schedule, if applicable) unless
required to do so by applicable Law.

9.8 Tax Sharing Agreements. All Tax allocation, sharing or indemnity Contracts
or similar agreements with respect to or involving the Company shall be
terminated as of the Closing Date and, after the Closing Date, the Company shall
not be bound thereby or have any liability thereunder.

 

- 49 -



--------------------------------------------------------------------------------

ARTICLE X

TERMINATION

10.1 Termination of Agreement. The Parties may terminate this Agreement as
provided below:

(a) Either Party may terminate this Agreement if the Closing has not occurred on
or before March 30, 2012, provided that the right to terminate this Agreement
under this Section 10.1(a) shall not be available to any Party whose failure to
perform any obligation under this Agreement has been the cause of or resulted in
the failure of the Closing to occur on or before such date;

(b) Purchaser and Seller may terminate this Agreement by mutual written consent
at any time prior to the Closing;

(c) Purchaser may terminate this Agreement by giving written notice to Seller if
the Closing does not occur due to the failure of any condition precedent under
Sections 6.1 or 6.2 to be satisfied, provided that the right to terminate this
Agreement under this Section 10.1(c) shall not be available to Purchaser if
Purchaser’s failure to perform any obligation under this Agreement has been the
cause of or resulted in the failure of any condition precedent under Sections
6.1 or 6.2 to be satisfied; and

(d) Seller may terminate this Agreement by giving written notice to Purchaser if
the Closing does not occur due to the failure of any condition precedent under
Sections 6.1 or 6.3 to be satisfied, provided that the right to terminate this
Agreement under this Section 10.1(d) shall not be available to Seller if
Seller’s failure to perform any obligation under this Agreement has been the
cause of or resulted in the failure of any condition precedent under Sections
6.1 or 6.3 to be satisfied.

10.2 Effect of Termination. If any Party terminates this Agreement pursuant to
Section 10.1 above, all rights and obligations of the Parties shall terminate
without any liability of any Party to any other Party (except for any liability
of any Party then in breach); provided, however, that the confidentiality
provisions contained in Section 5.1 above shall survive termination.

ARTICLE XI

MISCELLANEOUS

11.1 Entire Agreement. This Agreement contains the entire agreement among
Parties hereto with respect to the transactions contemplated herein and shall
only be modified or amended by an instrument in writing signed by or on behalf
of the Parties hereto.

11.2 Section Headings; Interpretation. Reference in this Agreement to a Section,
Article, or Schedule, unless otherwise indicated, shall constitute references to
a Section or an Article of this Agreement or a Section of the Disclosure
Schedule, as the case may be. The section headings and article titles contained
in this Agreement are for convenience of reference only and do not form a part
hereof and shall not affect in any way the meaning or the interpretation of this
Agreement. Wherever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “herein,” “hereinafter,” and “hereunder,” and words of
similar import used in this Agreement shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. The singular of a term
shall also include the plural of that term and the plural shall also include the
singular and the masculine shall include the feminine, unless the context
clearly indicates otherwise.

 

- 50 -



--------------------------------------------------------------------------------

11.3 Notices. Any notice hereunder shall be in writing and shall be deemed given
if personally delivered to the other Party or if delivered by confirmed
facsimile or one (1) Business Day after being sent to the recipient by reputable
overnight courier service (charges prepaid), addressed to the Parties as
follows:

 

To the Company:

   Kforce Clinical Research, Inc.    c/o inVentiv Health, Inc.    One Van de
Graaff Drive    Burlington, MA 01803    Facsimile: 781.425.4612    Attention:
Eric Sherbet

To Seller:

   Kforce Inc.    1001 East Palm Avenue    Tampa, Florida 33605    Facsimile:
813.552.2970   

Attention: David M. Kelly, Senior Vice

President, Finance and Accounting

With copies to:

   Holland & Knight, LLP    100 North Tampa Street, Suite 4100    Tampa, Florida
33602    Facsimile: 813.229.0134    Attention: Robert J. Grammig

To Purchaser:

   inVentiv Health, Inc.    One Van de Graaff Drive    Burlington, MA 01803   
Facsimile: 781.425.4612    Attention: Eric Sherbet

With copies to:

   Baker & Hostetler LLP    1050 Connecticut Avenue, NW    Suite 1100   
Washington, DC 20036    Facsimile: 202.861.1783    Attention: William J. Conti

or to such other address as any Party notifies the other Parties of in
accordance herewith.

11.4 No Presumption Against Drafter. Each of the Parties hereto has jointly
participated in the negotiation and drafting of this Agreement. In the event
there arises any ambiguity or question of intent or interpretation with respect
to this Agreement, this Agreement shall be construed as if drafted jointly by
all of the Parties hereto and no presumptions nor burdens of proof shall arise
favoring any Party by virtue of the authorship of any of the provisions of this
Agreement.

 

- 51 -



--------------------------------------------------------------------------------

11.5 Nonassignability. This Agreement shall not be assigned, by operation of law
or otherwise, except that the rights and obligations of the Purchaser hereunder
may be assigned to any Affiliate of the Purchaser (except that no such
assignment shall relieve the Purchaser of its obligations hereunder). Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the Parties hereto and their respective
successors and assigns.

11.6 No Third Party Beneficiaries. Except as otherwise expressly provided in
this Agreement, this Agreement is for the sole benefit of the Parties and their
permitted successors and assigns and nothing herein expressed or implied shall
give or be construed to give to any Person, other than the Parties and such
successors and assigns, any legal or equitable rights hereunder.

11.7 Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

11.8 Jurisdiction and Venue. ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND EACH OF THE ANCILLARY DOCUMENTS SHALL BE BROUGHT
IN, AND EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS WITH
RESPECT THERETO TO THE EXCLUSIVE JURISDICTION OF, ANY COURT OF THE STATE OF
DELAWARE OR THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA SITTING IN
DELAWARE, AND ANY APPELLATE COURT THEREFROM. EACH OF THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY
SUCH COURT OF ANY SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT. EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. ANY PARTY SEEKING
RELIEF UNDER SECTION 11.9 OF THIS AGREEMENT MUST FIRST PROVIDE REASONABLE NOTICE
TO THE OTHER PARTIES.

11.9 Specific Performance. The Parties hereby agree that irreparable damage
would occur in the event that Article V or Article IX of this Agreement were not
performed in accordance with its specific terms or were otherwise breached, and
that money damages or other legal remedies would not be an adequate remedy for
any such damage. Accordingly, the Parties hereto acknowledge and hereby
(a) agree that, in the event of any breach or threatened breach by Seller or
Purchaser of Article V or Article IX of this Agreement, Seller and Purchaser
shall be entitled to an injunction or injunctions to prevent or restrain
breaches or threatened breaches of this Agreement by the other Party, and to
specifically enforce the terms and provisions of this

 

- 52 -



--------------------------------------------------------------------------------

Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and obligations of the other Party under this
Agreement, and (b) waive any requirement for security or the posting of any bond
in connection with any such remedy. The Parties further agree that by seeking
the remedies provided for in this Section 11.9, a Party shall not in any respect
waive its right to seek any other form of relief that may be available to such
Party under this Agreement, including, but not limited to, monetary damages.

11.10 Severability. If any term or provision of this Agreement shall, to any
extent, be held by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to Persons or circumstances other than those as to which it has
been held invalid or unenforceable, shall not be affected thereby and this
Agreement shall be deemed severable and shall be enforced otherwise to the full
extent permitted by law; provided, however, that such enforcement does not
deprive any Party hereto of the benefit of the bargain.

11.11 Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed to constitute an original and shall become
effective when one or more counterparts have been signed by each Party hereto
and delivered to the other Parties.

[Signature Page Follows]

 

- 53 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective duly authorized representatives as of the date first written above.

 

KFORCE CLINICAL RESEARCH, INC. By:   /s/ Judy M. Genshino-Kelly Name:   Judy M.
Genshino-Kelly Title:   Vice President, Treasurer

 

INVENTIV HEALTH, INC. By:   /s/ Gregg Dearhammer Name:   Gregg Dearhammer Title:
  Authorized Person

 

KFORCE INC. By:   /s/ David M. Kelly Name:   David M. Kelly Title:   Senior Vice
President, Finance & Accounting